'                              Case 6:20-bk-00747-KJ                     Doc 1       Filed 02/06/20          Page 1 of 61
     FIii m this information to identify your case·

     United States Bankruptcy Court for the:
                                                                                                   FILED ORLANDO DIVISIOII
     Middle District of Florida

     Case number (II /mown)   ____________                      Chapter you are filing under:      ZDZ8F£B -6 AK II, liS
                                                                IJ( Chapter 7
                                                                •
                                                                •
                                                                    Chapter 11                    H,S0• BANIIRUPTCY COUR'
                                                                    Chapter 11                    n'' OLE UI
                                                                                                          '"ST 0,• flO"""•h'
                                                                                                                      'UJIU eck'fth'
                                                                                                                               , IS .IS an
                                                                0   Chapter 13
                                                                                                                                    amended filing


    Official Form 101
    Voluntary Petition for Individuals Filing for Bankruptcy                                                                                          12/17
    The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together----called a
    joint case-and in joint cases, these forms use you to ask for infonnatlon from both debtors. For example, if a form asks, "Do you own a car,"
    the answer would be yes If either debtor owns a car. When information Is needed about the spouses separately, the form uses Debtor 1 and
    Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
    same person must be Debtor 1 in an of the forms.
    Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
    information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
    (if known). Answer every question.


    f§fl        Identify Yourself

                                          About Debtor 1 :                                             About Debtor 2 (Spouse Only In a Joint Case):

    1. Your full name
       Write the name that is an your
       government-issued picture
                                          Modesto
                                          Fi,st name                                                   First n.ime
       identificatior1 (for example.
       your driver's license or
       passport).                         Middle name                                                  Middle name

       Bring your picture                 Casanas Rodriguez
       identification to your rne.iting   Last name                                                    Last name
       with the trustee.
                                                                                                       Suffix (Sr., Jr., II, Ill)




    2. All other names you                Modesto
       have used in the last 8            First name                                                   First name
       years
       Include your marned or             Middle name                                                  Middle name
       ma1dE,n munes.                     Casanas
                                          Last name                                                    Last name



                                          Forst name                                                   Firntname


                                          Middle name                                                  Middle name


                                          Last name                                                    Last name




    3. Only the last 4 digits of
                                                       "" - _o___9_         __3___
                                                                                 1_                    XXX           xx- _ _ _ _ _ _ __
       your Social Security
       number or federal
                                          '""
                                          OR                                                           OR
       Individual Taxpayer
                                                                                                       9xx           xx -
       Identification number              9 ""
       \!TIN)

    Official Fonn 101                                  Voluntary Petition for Individuals Filing for Bankruptcy                              page 1
                           Case 6:20-bk-00747-KJ                  Doc 1           Filed 02/06/20          Page 2 of 61

Debtor 1         Modesto                     Casanas Rodriguez                                 Case number(tklKnwtl,_ _ _ _ _ _ _ _ _ _ _ _ _ __
                 F""Nome                       Las! Namo




                                 About Debtor 1:
                                                                                     ·---~-·--------------------
                                                                                                   About Debtor 2 (Spouse Only in a Joint Case):


4-     Any business names
       and Employer              eiif' l have not used any business names or EINs.                 0      I have not used any business names or EINs.
       Identification Numbers
       (EIN) you have used in
       the last 8 years          Business name                                                     Business name
       Include trade names and
       doing bus!ness as names
                                 Business name                                                     Bus,ness name



                                 EIN



                                 EIN




s. Where you live                                                                                  If Debtor 2 lives at a different address:


                                  5916 Thames Way
                                 Number           Street                                           Numtier        Street




                                  Orlando                                  FL       32807
                                 City                                     State     ZIP Code       City                                            ZIP Code

                                  Oran e
                                 County·~-----------------                                         Coonty


                                 If your mailing address is different from the one                 If Debtor 2's mailing address is different from
                                 above, fill It in here. Note that the court will send             yours, fill It in here. Note that the court will send
                                 any notices to you at this mailing address.                       any notices to this mailing address.



                                 Number           Street                                           Number         Street



                                 Po Box                                                            P.O. Bo~


                                 c,ty                                     State     ZIP Code       City                                           ZIP Code




6. Why you are choosing          Check one:                                                        Check one:
   this district to file for
      bankruptcy                 tiiif Over the last 180 days before filing this petition,         D   Over the last 180 days before filing this petition,
                                        1have lived in this district longer than in any                I have lived in this district longer than in any
                                        other district.                                                other district.

                                 D      I have another reason. Explain.                            0      I have another reason. Explain.
                                        (See 28 U.S.C. § 1408.)                                           (See 28 U.S.C. § 1408.)




     Official Form 101                        Voluntary Petition for Individuals Filing for Bankruptcy                                      page 2
                         Case 6:20-bk-00747-KJ                        Doc 1        Filed 02/06/20           Page 3 of 61

               Modesto                           Casanas Rodriguez                              Case number Wkr><>wn.,,__ _ _ _ _ _ _ _ _ _ _ __
Debtor 1
               F1mNamo   M,ddloNamo               L... Nom~




l&fi         Tell the Co1nt About Your Bankruptcy Case


7.   The chapter of the               Check one. {For a brief descnption of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
     Bankruptcy Code you              for Bankruptcy (Form 2010)). Also, go lo the top of page 1 and check the appropriate box.
     are choosing to file
                                      ~ Chapter 7
     under
                                      0 Chapter 11
                                      0 Chapter 12
                                      D Chapter 13


a. How you will pay the fee           0 I will pay the entire fee when I file my petition. Please check with the clerk's office in your
                                           local court for more details about how you may pay. Typically, if you are paying the fee
                                           yourself, you may pay with cash, cashier's check, or money order. If your attorney is
                                           submitting your payment on your behalf, your attorney may pay with a credit card or check
                                           with a pre-printed address.

                                      D I need to pay the fee in installments. If you choose this option, sign and attach the
                                        Application for Individuals to Pay The Fifing Fee in Installments (Official Form 103A).

                                      ~    I request that my fee be waived (You may request this option only IT you are filing for Chapter 7.
                                           By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
                                           less than 150% of the official poverty line that applies to your family size and you are unable to
                                           pay the fee in installments). If you choose this option, you must fill out the Application to Have the
                                            Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



,.    Have you filed for              !if No
      bankruptcy within the
      last 8 years?                   •    Yes.    Distnct                              When
                                                                                                MM/ 00/YYYY
                                                                                                                  Case number

                                                   0istnct                              When                      Case number
                                                                                                MM/ DDIYYYY
                                                   D,slnct                              When                      Case number
                                                                                                MM/ DD IYYYY



 10. Are any bankruptcy               !if No
      cases pending or being
                                      D    Yes. Debtor                                                            Relationship to you
      filed by a spouse who is
      not filing this case with                    Distnct                              When                      Case   number. if kr.own
      you, or by a business                                                                     MM/DD /YYYY
      partner, or by an
      affiliate?
                                                   Debtor                                                         Relationship to you
                                                   District                             When                      Case number, tf known
                                                                                                MMIDDIYYYY



      Do you rent your                 Cif No.     Go to line 12.
 "    residence?                       D   Yes. Has your landlord obtained an eviction judgment against you?

                                                   D    No. Go to line 12.
                                                   0    Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
                                                        part of this bankruptcy petition.




                                                   Voluntary Petition for Individuals Filing for Bankruptcy                                   page 3
     Official Form 101
                              Case 6:20-bk-00747-KJ                       Doc 1         Filed 02/06/20         Page 4 of 61

Debtor 1         Modesto                            Casanas Rodriguez                                 Case number (Hnown),_ _ _ _ _ _ _ _ _ _ _ _ _ __
                 FlmNam•                             Losl N•m•




              Report About Any Businesses You OWn as a Sole Proprietor


12. Are you a sole proprietor            ~ No. Go to Part 4.
    of any full- or part-time
    business?                            D Yes. Name and location of business
    A sole proprietorship Is a
      business you operate as an
                                                    Name of business. if any
      individual, and is not a
      separate legal entity such as
      a COl"l)oration, partnership, or
      LLC.                                          Number       Street

      If you have more than one
      sole proprietorship, use a
      separate sheet and attach it
      to this petition.
                                                     City                                                                ZIP Code


                                                    Check the appropriate box to describe your business:

                                                    D    Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                    CJ   Single Asset Real Estate (as defined in 11 U.S.C. § 101(518))

                                                    0    Stockbrokec (as defioed io 11 U.S.C. § 101 (53A))

                                                    D    Commodity Broker (as defined in 11 U.S.C_ § 101(6))

                                                    D    None of the above


13. Are you filing under                 If you are nling under Chapter 11, the court must know whether you are a small business debtor so that it
      Chapter 11 of the                  can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
      Bankruptcy Code and                most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
                                         any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1 )(8).
      are you a sma/f business
      debtor?
      For a definition of small
                                         ril' No.   I am not filing under Chapter 11.

      business debtor, see               D   No. I am filing under Chapter 11, but ! am NOT a small business debtor according to the definition in
      11 U.S C. § 101(51D).                      the Bankruptcy Code.

                                         CJ Yes.    I am filing under Chapter 11 and I am a small business debtor according to the definition in the
                                                    Bankruptcy Code.


              Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention


14.   Do you own or have any             ~No
      property that poses or is
      alleged to pose a threat           D Yes.      Whal is the hazard?
      of imminent and
      identifiable hazard to
      public health or safety?
      Or do you own any
      property that needs
                                                     If immediate attention is needed, why is ii n e e d e d ? - - - - - - - - - - - - - - - - - - ~
      immediate attention?
      For example, do you own
      perishable goods, or livestock
      that must be fed, or a building
      that needs urgent repairs?
                                                     Where is the property?
                                                                               Number        Street




                                                                               City                                          Sate       ZIP Code


  Official Form 101                                  Voluntary Petition for Individuals Filing for Bankruptcy                                   page 4
                           Case 6:20-bk-00747-KJ                           Doc 1         Filed 02/06/20             Page 5 of 61

                                                      Casanas Rodriquez                                    Case number(~_,.,,),_ _ _ _ _ _ _ _ _ _ _ _ _ __
Debtor 1      Modesto
              F""' Narne     Mi<!OloNarno              L..,Namo




           Explain Your Efforts to Receive a Briefing About Credit Counseling

                                            About Debtor 1:                                                     About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether
    you have received a
                                            You must check one:                                                 You must check one:
    briefing about credit
    counseling.                             l;iil" 1received a briefing from an approved credit                 0   I rec::etved a briefing from an approved credit
                                                 counseling agency within the 180 days before I                     counseling agency within lhe 180 days before I
    The law requires that you                    filed this bankruptcy petition, and I received a                   flied this bankruptcy peUtlon, and I received a
    receive a briefing about credit              certificate of completion.                                         certificate of compleUon.
    counseling before you file for               Attach a copy of the certificate and the payment                   Attach a copy of the certificate and the payment
    bankruptcy. You must                         plan, if any, that you developed with the agency.                  plan, if any, that you developed with the agency.
    truthfully check one of the
    following choices. If you               0 I received a briefing from an approved credit                     D   I received a briefing from an approved credit
    cannot do so. you are not                    counsellng agency within the 180 days before I                     counseling agency within the 180 days befof'e I
    eligible to file.                            filed this bankruptcy petition, but I do not have a                filed this bankruptcy petition, but I do not have a
                                                 certificate of completion.                                         certificate of completion.
    If you file anyway, the court                Within 14 days after you file this bankruptcy petition,            Within 14 days after you file this bankruptcy petition,
    can dismiss your case, you                   you MUST file a copy of the certificate and payment                you MUST file a copy of the certificate and payment
    will lose whatever filing fee                                                                                   plan, if any.
                                                 plan, if any.
    you paid, and your creditors
    can begin collection activities         0    I certify that I asked for credit counseling                   D   I certify that I asked for credit counseling
    again.                                       services from an approved agency, but was                          services from an approved agency, but was
                                                 unable to obtain those services during the 7                       unable to obtain those services during the 7
                                                 days after I made my request, and exigent                          days after I made my request, and uigent
                                                 circumstances merit a 30-day temporary waiver                      circumstances merit a 30-day temporary waiver
                                                 of the requirement.                                                of the requirement.

                                                 To ask for a 30---<lay temporary waiver of the                     To ask for a 30-day temporary waiver of the
                                                 requirement, attach a separate sheet explaining                    requirement, attach a separate sheet explaining
                                                 what efforts you made to obtain the briefing, why                  what efforts you made to obtain the briefing, why
                                                 you were unable to obtain it before you filed for                  you were unable to obtain it before you filed for
                                                 bankruptcy, and what exigent circumstances                         bankruptcy, and what exigent circumstances
                                                 required you to file this case.                                    required you to file this case.

                                                 Your case may be dismissed if the court is                         Your case may be dismissed if the court is
                                                 dissatisfied with your reasons for not receiving a                 dissatisfied with yoor reasons for not receiving a
                                                 briefing before you filed for bankruptcy.                          briefing before you filed for bankruptcy.
                                                 If the court rs satisfied with your reasons, you must              If the court is satisfied with your reasons, you must
                                                 still receive a briefing within 30 days after you file.            still receive a briefing within 30 days after you file.
                                                 You must file a certificate from the approved                      You must file a certificate from the approved
                                                 agency, along with a copy of the payment plan you                  agency, along with a copy of the payment plan you
                                                 developed, if any. If you do not do so, your case                  developed, if any. If you do not do so, your case
                                                 may be dismissed.                                                  may be dismissed.
                                                 Any extension of the 30-day deadline is granted                    Any extension of the 30-day deadline is granted
                                                 only for cause and is limited to a maximum of 15                   only for cause and is limited to a maximum of 15
                                                 days.                                                              days.

                                             D   t am not required to receive a briefing about                   D I am not required to receive a briefing about
                                                 credit counseling because of:                                      credit counseling because of:

                                                  0   Incapacity.   I have a mental illness or a mental              0   Incapacity.   I have a mental illness or a mental
                                                                    deficiency that makes me                                           deficiency that makes me
                                                                    incapable of realizmg or making                                    incapable of realiZlng or making
                                                                    rational decisions about finances.                                 rational decisions about finances.

                                                  0   Disability.   My physical disability causes me                 D   Disability.   My physical disability causes me
                                                                    to be unable to participate in a                                   to be unable to participate in a
                                                                    briefing in person, by phone, or                                   briefing in pel50n, by phone, or
                                                                    through the internet. even after I                                 through the internet, even after I
                                                                    reasonably tried to do so.                                         reasonably tried lo do so.

                                                  0   Active duty. I am currently on active military                 D Active duty.    I am currently on active military
                                                                   duty in a military combat zone.                                     duty in a military combat zone.

                                                  If you believe you are not required to receive a                   If you believe you are not required lo receive a
                                                  briefing about credit counseling, you must file a                  briefing about credit counseling, you must file a
                                                  motion for waiver of credit counseling with the court.             motion for waiver of credit counseling with the court.




                                                         Voluntary Petition for Individuals Filing for Bankruptcy                                        page 5
   Official Form 101
                        Case 6:20-bk-00747-KJ                     Doc 1           Filed 02/06/20            Page 6 of 61

Debtor 1      Modesto                        Casanas Rodriguez                                    Gase number(f""""")_ _ _ _ _ _ _ _ _ _ _ _ __




1611       Answer These Questions tor Reporting Purposes

                                 16a.   Are your debts primarily consumer debts? Consumer debts are defined in 11                     u.s.c. § 101(8)
1s. What kind of debts do               as "Incurred by an individual primarily for a persona!, family, or household purpose."
   you have?
                                        D   No. Go to line 16b.
                                        ~Yes.Gotoline17.

                                 16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                      money for a business or investment or through the operation of the business or investment.

                                        0   No. Go to line 16c.
                                        D   Yes.Goto line 17.

                                 16c. State the type of debts you owe that are not consumer debts or business debts.



11. Are you filing under
    Chapter7?                    0     No. I am not filing under Chapter 7. Go to line 18.

   Do you estimate that after    5iJ Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
   any exempt property is                   administrative expenses are paid that funds will be available to distribute to unsecured crediton:;?
   excluded and                             Ii,(   No
   administrative expenses
   are paid that funds will be              0      Yes
   available for distribution
   to unsecured creditors?

18. How many creditors do        ~ 1-49                                       0   1,000-5,000                           0   25,001-50,000
   you estimate that you         0 50-99                                      0   5,001-10,000                          D   50,001-100,000
    owe?                         0 100-199                                    0   10,001-25,000                         •   More than 100,000
                                 •     200-999

19. How much do you              ~ $0-$50,000                                 0   $1,000,001-$10million                 D   $500,000,001-$1 billion
   estimate your assets to       D     $50,001-$100,000                       0   $10,000,001-$50 million               O   $1,000,000,001--$10 billion
   be worth?                     D     $100,001-$500,000                      D $50,000,001-$100 million                O $10,000,000,001-$50 billion
                                 0     $500,001-$1 million                    0 $100,000,001-$500 million               O More than $50 billion
                                                                        ··--····---------------
20. How much do you              ~ $0-$50,000                            0 $1,000,001-$10 million   D $500,000,001-$1 billion
   estimate your liabilities     0 $50,001-$100,000                      0 $10,000,001-$50 million  • s1,ooo,ooo,001-$10 billion
   to be?                        0     $100,001-$500,000                 0 $50,000,001-$100 million • $10,000,000,001-$50 billion
                                 0     $500.001-$1 million                    0   $100,000,001-$500 million             D   More than $50 billion

l@A        Sign Below

                                 I have examined this petition, and I declare under penalty of perjury that the information provided 1s true and
Foryou                           correct.
                                 If I have chosen to file under Chapter 7, I am aware that 1may proceed, if eligible, under Chapter 7, 11, 12, or 13
                                 of title 11, United States Code. I understand the relief available under each chapter. and I choose to proceed
                                 under Chapter 7.
                                 If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out
                                 this document. I have obtained and read the notice required by 11 U.S.C. § 342{b).
                                 I   request relief in accordance with the chapter of title 11, United States Code, specified In this petition.

                                 I understand makfng a false statement concealing property, or obtaining money Of property by fraud in connection
                                 with a bankruptcy case can result in fines up to $250,000, or implisonment for up to 20 years, or both.
                                 18 U.S.C. §§ 152, 1341, 1519. and 3571.

                                 X                                                                   X
                                       Signature of Debtor 1
                                                                                                          -   -----------
                                                                                                          Signature of Debtor 2

                                       Executed on       0210512020
                                                         MM   / DD    /YYYY
                                                                                                          Executed on   =~=c-==o-
                                                                                                                        MM I DD     IYYYY


  Official Form 101                          Voluntary Petition for Individuals Filing for Bankruptcy                                         page 6
                         Case 6:20-bk-00747-KJ                  Doc 1       Filed 02/06/20            Page 7 of 61

                                           Casanas Rodriguez                              Case numberIr-I _ _ _ _ _ _ _ _ _ _ _ _ _ __
D!'!btor 1    Modesto
              F,m Nome                     UstName




                                I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility
For your attorney, if you are   to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
represented by one              available under each chapter for which the person is eligible. I also certify that I have delivered to the debtor{s)
                                the notice required by 11 U.S.G § 342(b) and, in a case in which§ 707(b)(4)(D) applies, certify that I have no
If you are not represented      Knowledge after an inquiry that the information in the schedules filed with the petition is incorrect. •
by an attorney, you do not
need to file this page.
                                JC _ _ _ _ _ _ _ _ _ _ __                                           Date
                                    Signature of Attorney for Debtor                                                MM         DD /YYYY




                                    Printed name



                                    Firm name



                                    Number      Street




                                    c,,y                                                           State            ZIP Code




                                    Contact phone _ _ _ _ _ _ _ _ _ _ _ _ _ __                      Email address




                                    Bar number                                                      State




                                             Voluntary Petition for Individuals Filing for Bankruptcy                                      page 7
    Official Form 101
                           Case 6:20-bk-00747-KJ                Doc 1      Filed 02/06/20           Page 8 of 61

              Modesto                      Casanas Rodriguez                              Casa number (dlmownL>_ _ _ _ _ _ _ _ _ _ _ __
Debtor 1
             Fir.< Narne                   Last Name




For you if you are filing this     The law allows you, as an individual, to represent yourself in bankruptcy court, but you
bankruptcy without an              should understand that many people find it extremely difficult to represent
attorney                           themselves successfully. Because bankruptcy has long-term financial and legal
                                   consequences, you are strongly urged to hire a qualified attorney.
If you are represented by
                                   To be successful, you must correctly file and handle your bankruptcy case. The rules are very
an attorney, you do not
need to file this page.            technical, and a mistake or inaction may affect your rights. For example, your case may be
                                   dismissed because you did not file a required document, pay a fee on time, attend a meeting or
                                   hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
                                   firm if your case is selected for audit. If that happens, you could lose your right to file another
                                   case, or you may lose protections, including the benefit of the automatic stay.

                                   You must list all your properly and debts in the schedules that you are required to file with the
                                   court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
                                   in your schedules. lfyou do not list a debt, the debt may not be discharged. If you do not list
                                   property or properly claim it as exempt, you may not be able to keep the property. The judge can
                                   also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
                                   case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
                                   cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
                                   Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

                                   If you decide to file without an attorney, the court expects you to follow the rules as if you had
                                   hired an attorney. The court will not treat you differently because you are filing for yourself. To be
                                   successful, you must be familiar with the United Slates Bankruptcy Code, the Federal Rules of
                                   Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
                                   be familiar with any state exemption laws that apply.

                                   Are you aware that filing for bankruptcy is a serious action with long-term financial and legat
                                   consequences?
                                   0    No
                                    ~Yes
                                   Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
                                   inaccurate or incomplete, you could be fined or imprisoned?
                                    0   No
                                    l;iil'Yes
                                    Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
                                    0   No
                                    Giif Yes. Name of Person,0Acc,n0ib0a01,RcC=•••ped=<•••~~~~~~--=~~-=~~~~=
                                                Attach Bankruptcy Petition Preparers Notice, Declaration. and Signature (Official Form 119).



                                    By signing here, I acknowledge that I understand the risks involved in filing without an attorney. I
                                    have read and understood this notice, and 1am aware that filing a bankruptcy case without an
                                    attorney may cause me to lose my rights or property if I do not properly handle the case.


                                  x~fJ,c:ci,_'_____;.,ffe::::.._~~~-                           J(
                                                                                                    -   -----------
                                     Signature of Debtor 1                                          SignatL.1re of Debtor 2


                                    Date           c,;, los lz,o                                    Dare
                                                                                                                    MM/ DD /YYYY
                                                       MM/DD    IYYYY
                                    Contact phone      -; \   S- ~ i 7--:_ G,___b-_h_7~_
                                                                           0    0                   Contact phooe


                                    Cell phone         -71~1:, ~ \J        J. ib]                   Cell phone

                                    Ema•I address      _ _ _ _ _ _ _ _ _ _ _ _ _ __                 Email address




   Official Form 101                         Voluntary Petition for Individuals Filing for Bankruptcy                                 page 6
                                      Case 6:20-bk-00747-KJ                Doc 1      Filed 02/06/20          Page 9 of 61

      Fill m this mformallon to 1dent1fy your case

      Debtor 1          Modesto                                 Casanas Rodriguez
                                               ""'"le Nom•                 Ul>tNomo

      Debtor 2
      (Spouse, I ~1,ng) F,rst~...,.            t."ddlONom•


      United States Bankruptcy Court for the. Middle District of Florida

      Case number                                                                                                                        0    Check if this is an
                         (lfl<nownl
                                                                                                                                              amended filing




 Official Form 106Sum
 Summary of Your Assets and Liabilities and Certain Statistical Information                                                                               12/15
 Be as complete and accurate as possible. If two manied people are filing together, both are equally responsible for supplying correct
 information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
 your original forms, you must fill out a new Summary and check the box at the top of this page.


1¥11                Swmmarize Yowr Assets


                                                                                                                                      Your assets
                                                                                                                                      Valua of what you own
 1      Schedule AIB: Property (Official Form 106NB)
                                                                                                                                                    37,319.00
         1a Copy line 55, Total real estate, from ScheduleAIB ..
                                                                                                                                          '
        1b. Copy line 62, Total personal property, from Schedule A/8 ....                                                                            1,850.00
                                                                                                                                          '
         1c. Copy line 63, Total of all property on Schedule AIB ..

                                                                                                                                          '         39.169.00         I
f¥N                Summarize YowrLlabiUties



                                                                                                                                      Your liabilities
                                                                                                                                      Amount you owe
 2 Sc/Jedu/e D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D ....           $ __    1~5~·~· ~94~-~'~'
 3. Schedule EJF. Creditors Who Have Unsecured Claims (Official Fann 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule EJF                                    •---~'eo-0~0

        3b. Copy the total claims from Part 2 {nonprionty unsecured claims) from line 6j of Schedule EJF
                                                                                                                                      + , ___2_•~••_1_0._o_o

                                                                                                             Your total liabilities
                                                                                                                                          '
                                                                                                                                                  181,164.00          I
' ' ' ' S11mmarize Yowr Income and Expenses


 4 Schedule/: Your Income (Official Form 1061)
                                                                                                                                          $ ---'~•2_5_0._0_0
        Copy your combined monthly income from line 12 of Schedule I ....

 t,     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J ..                                                                         , _ _ _2~·~00~2"'.occo




 Official Fonn 106Sum                          Summary of Your Assets and Liabilities and Certain Statistical Information                       page 1 of 2
                                 Case 6:20-bk-00747-KJ                  Doc 1        Filed 02/06/20               Page 10 of 61

  Debtor 1        Modesto                                       Casanas Rodriguez                    Case number t • ' " " ° " " ' l ' - - - - - - - - - - - - - - -
                                                     la" Namo
                   '"""""'"
                 Answer These Questions for Administrative and Statistical Records

  6. Are you filing for bankruptcy under Chapters 7, 11, or 13?

       0     No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
       li{"Yes


  7. Whal kind of debt do you have?

       Ciii' Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal,
             family, or household purpose." 11 U.S.C. § 101 (8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

       •     Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
             this form to the court with your other schedules.



  8.   From the Statement of Your Cuffent Monthly Income: Copy your total current monthly Income from Official
       Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                                   •--~'~•2e,5,c0·ce00,,_




  9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:


                                                                                                              Total claim


           From Part 4 on Schedule EIF, copy the following:


                                                                                                                                  0.00
       9a. Domestic support obligations {Copy line 6a.)
                                                                                                              '
                                                                                                              $                   0.00
       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)


                                                                                                              $                    0.00
       9c. Claims for death or personal In1ury while you were intoxicated. (Copy line 6c.)


                                                                                                              $                    0.00
       9d. Student loans. {Copy line 6f.)


       9e. Obligations arising out of a separation agreement or divorce that you did not report as            $                    0.00
           priority claims (Copy line 69.)

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)              +$                      0.00


       9g. Total. Add lines 9a through 9f.                                                                    $                    0.00   I




                                                                                                                                                      page 2 of 2
Official Form 106Sum          Summary of Yo1.1r Assets and Liabilities and Certain Statistical lnfonnation
                                Case 6:20-bk-00747-KJ                            Doc 1         Filed 02/06/20      Page 11 of 61

Fill m this mformat1on to 1dent1fy your case and this filing


Debtor 1           Modesto                                     Casanas Rodriguez
                                                 MKJO., Nomo                 l.a$tNomo

Debtor2
                   c;Cs,c.c.c.c-------•••=•••"'=-=.-----,,.,.c,ac,c_cc------
{Spo~se. rf fil•ng) 0


United Slates Bankruptcy Court for the: Middle District of Florida

Case number
                                                                                                                                                D Check if this is an
                                                                                                                                                   amended filing

 Official Form 1 06A/B
 Schedule A/B: Property                                                                                                                                       12/15
In each category, separately list and describe Items. List an asset only once. If an asset fits In more than one category, 11st the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible tor supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.


              Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

   D     No. Go to Part 2.
    llf' Yes. Where is the property?
                                                                     What is the property? Check all that apply.
                                                                                                                       Do not deduct secured claims or exemptions. Put
              5916 Thames Way
                                                                     IX' Singre-family home                            the amount of any seC.Jred claims on Schedule D:
                                                                                                                       Cm<Jltors Who Hal/8 Claims Secumd by Pmpert;,.
             Street address, if available, or other descnpbon
                                                                     0     Duplex or multi-unit building
                                                                     0     Condominium or cooperative                  Current value of the       Current value of the
                                                                     D     Manufactured or mobile home                 entire property?           portion you own?
                                                                     D     land                                        $        193,813.00        $       37,319.00
             Orlando
                                                                     0     Investment property
                                             FL        32807
                                            State       ZIP Code     D     Timeshare                                   Describe the nature of your ownership
                                                                     CJ    Other _ _ _ _ _ _ _ _ _ _ __                interest (such as fee slmple, tenancy by
                                                                                                                       the entireties, or a life estate), ti' known.
                                                                     Who has an interest in the property? Check one.
                                                                                                                       Community property
             Orange                                                  ()['Debtor 1 only
            County                                                   0 Debtor 2 only
                                                                     D Debtor 1 and Debtor 2 only                      D Check if this is community property
                                                                                                                           (see instructions)
                                                                     D Al least one of the debtors and another
                                                                     Other information you wish to add about this item, such as local
                                                                     property Identification number: _ _ _ _ _ _ _ _ _ _ _ _ _ __
   If you own or have more than one, list here:
                                                                    What is the property? Check all that apply.
                                                                                                                       Do not deduct secured claims or exemptions. Pvt
                                                                    0     Singre-family home                           the amount of any secured claims on Schodule D:
     1.2.                                                                                                              Creditors Who Have Claims Secumd by Property.
            Street address. rt available, or other description
                                                                    0     Duplex or multi-unit building
                                                                    0    Condominium or cooperative                    Current value of the       Current value of the
                                                                    0     Manufactured or mobile home                  entire property?           portion you own?
                                                                    D     Land                                         $                          $._ _ _ __
                                                                    0     Investment property
                                                                    D    Timeshare                                     Describe the nature of your ownership
            City                            State      ZIP Code                                                        interest (such as fee slmple, tenancy by
                                                                    0    Other _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                                       the entiretiea, or a life estate), if known.
                                                                   Who has an interest in the property? Check one.
                                                                    D Debtor 1 only
            County                                                  D Debtor 2 only
                                                                    D Debtor 1 and Debtor 2 only                       0   Check if this is community property
                                                                    D At least one of the debtors and another              (see instructions)

                                                                   Other information you wish to add about this item, such as local
                                                                   property identification number: _ _ _ _ _ _ _ _ _ _ _ _ _ __



Official Form 106NB                                                 Schedule A/B: Property                                                               page 1
                                   Case 6:20-bk-00747-KJ                           Doc 1        Filed 02/06/20           Page 12 of 61
 Debtor 1             Modesto                                  Casanas Rodriguez                                Case numberI,,.,.,,..,),_ _ _ _ _ _ _ _ _ _ _ _ _ __
                                     Meddle Name            L.,siN,me




                                                                        What is the property? Check all that apply.            Do not deduct secured claims or -n,ptions. Pill
                                                                        0   Single-family home                                 the amount of any secured claims Ol'I &:hedu/e D:
     ,.3                                                                                                                       Creditors Who Have Claims Secured by Property.
               Street address, if available, or other description       0   Duplex or multi-unit bui!dIng
                                                                        0   Condominium or cooperative                         Current value of the       Current value of the
                                                                                                                               entire property?           portion you own?
                                                                        0   Manufactured or mobile home
                                                                        0
                                                                        0
                                                                            Land
                                                                            Investment property
                                                                                                                               '------                    $,_ _ _ __


               City                            State      ZJP Code      0   Timeshare                                          Describe the nature of your ownership
                                                                                                                               interest (such as fee simple, tenancy by
                                                                        0   Other _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                                               the entireties, or a llfe estate), If known.

                                                                        Who has an interest in the property? Check one.

                                                                        0   Debtor 1 only
               County
                                                                        0   Debtor 2 only
                                                                        0   Debtor 1 and Debtor 2 only                         D Check If this is community property
                                                                                                                                   (see instructions)
                                                                        0   At least one of the debtors and anotner

                                                                        other information you wish to add about this Item, such as local
                                                                        property identification number: _ _ _ _ _ _ _ _ _ _ _ __



   Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
   you have attached for Part 1. Write that number here •••.••...••..•••.••••.•••.•••..••.•.••.•.••••..••...•...•..•...........••••••.•••..••••
                                                                                                                                                    I          ;7,319.001
                                                                                                                                                  + •-•===============~·


ii@             Describe Your Vehicles


Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle. also report it on Schedule G: Executory Contracts and Unexpired Leases.


3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles
   •      No
   Cif Yes
   3.1.        Make:                        Nissan                      Who has an interest in the property? Check one.        Do not deduct secured claims or exemptions. Put
                                                                                                                               the amount of any secured claims on Schedule D:
               Mode!:                       Altima                      Ciiif Debtor 1 only                                    Creditors Who Have Claims Secured by Property.
                                            2010                        0   Debtor 2 only
               Year:                                                                                                           Current value of tha       Current value of the
                                                                        0   Debtor 1 and Debtor 2 only
            Approximate mileage:            102,980                                                                            entire property?           portion you own?
                                                                        0   At least one of the deblor!i and another
               Other information:
                                                                        0   Check If this is community property (see           $           1,000.00       $_ _      ~,,~oo~o_.o_o
                                                                            instructions)



   If you own or have more than one, describe here:

   3.2      Make:                                                       Who has an interest in the property? Check ooe.        Do not deduct secured claims or exemptions. Put
                                                                                                                               the amount of any secured cla.ims on Schedulfl D:
            Model:                                                      D Debtor 1 only                                        Creditots Who Have Claims Secured by Property.
                                                                        D Debtor 2 only
            Year:                                                                                                              Current value of the       Current value of the
                                                                        0   Debtor 1 and Debtor 2 only
                                                                                                                               entire property?           portion you own?
            Approximate mileage·                                        0   At least one of the deblor!i and another
            Other information:
                                                                        0   Check if this is community property (see
                                                                            instructions)
                                                                                                                               '------ '------


Official Form 106A/B                                                     Schedule A/B: Property                                                                   page 2
                              Case 6:20-bk-00747-KJ                       Doc 1        Filed 02/06/20          Page 13 of 61
 Debtor 1       Modesto                             Casanas Rodriguez                                  Case numberw-..,,1,_ _ _ _ _ _ _ _ _ _ _ _ _ __
                                   l,Uddlo Namo   lo,I Nam•




    3_3_    Make:                                             Who has an interest In the property? Check one.       Do not deduct secured claims or exemptions. Put
            Model:                                            •    Debtor 1 only                                    the o1mount of any secured claims on Schedule D:
                                                                                                                    Creditors Who Have Claims Securod by Properly.
                                                              0    Debtor 2 only
            Year:
                                                              0    Debtor 1 and Debtor 2 only                       Cun-ent value of the       Current value of the
            Approximate mileage:                                                                                    entire property?           portion you own?
                                                              0    At least one of the debtors and another
            Other infoITT13tion:
                                                                                                                    $,_ _ _ __                $,_ _ _ _ __
                                                               0   Check if this is community property (see
                                                                   instructions)


    3.4.    Make:                                             Who has an interest in the property? Check Ofle.      Do not deduct secured claims or eKemptions. Put
                                                              D Debtor 1 only                                       the amount of any secured claims on Schedule D:
            Model:                                                                                                  Creditors Who Have Claims Secured by Property.
                                                              0    Debtor 2 only
            Year:
                                                              0 Debtor 1 and Debtor 2 only                          Current value of the      Current value of the
            Approximate mileage:                                                                                    entire property?          portion you own?
                                                              D At least one of the debtors arid ariother
            other information:
                                                              • Check if this Is community property {see            $,_ _ _ __                $,_ _ _ __
                                                                   instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
   liif No
   D Yes

   4.1.     Make:                                             Who has an interest in the property? Check one.       Do not deduct secured claims or exemptions. Put
                                                              0    Debtor 1 only                                    the amount of any secured clalms on Schedule D:
            Model:                                                                                                  Creditors Who HBVe Claims Secured by Property.
            Year:
                                                              0    Debtor 2 orily
                                                              0    Debtor 1 arid Debtor 2 only
                                                                                                                    Current value of the      Current value of the
            Other information:                                0    At least one of the debtors arid another         entire property?          portion you own?


                                                              0    Check if this is community property (see
                                                                                                                    $                         $,_ _ _ _ __
                                                                   instructions)



   If you own or have more than one, list here:

   4.2.     Make:                                             Who has an interest in the property? Check one.       Do not deduct secured claims or exemptions. Put
                                                              0 Debtor 1 only                                       the amount of any secured claims on Schedule D:
            Model:                                                                                                  Creditors Who Have Claims Seoorod by Property.

            Year:
                                                              D Debtor 2 only
                                                                                                                    Current value of the      Current value of the
                                                              D Debtor 1 and Debtor 2 only                          entire property?          portion you own?
            Other information:                                D At least one of the debtors and another
                                                                                                                    $,_ _ _ __                $,_ _ _ _ __
                                                              D Check if this is community property (see
                                                                   instructions)




Official Form 106A/B                                           Schedule A/B: Property                                                                 page 3
                       Modesto
                                        Case 6:20-bk-00747-KJ                       Doc 1      Filed 02/06/20           Page 14 of 61
     Debtor 1                                                    Casanas Rodriguez                            Case number 1,1.tnown),_ _ _ _ _ _ _ _ _ _ _ _ _ __
                        F,e;tNamo                              Lost   ~am•



                    Describe Your Personal and Household Items

 Do you own or have any Segal or equitable interest in any of the following items?                                                                           Current value of the
                                                                                                                                                             portion you own?
                                                                                                                                                             Do not deduct secured claims
                                                                                                                                                             or exemptions.
 6. Household goods and furnishings
       Examples: Major appliances, furniture, linens, china, kitchenware
       •       No
       ISa"    Yes. Descnbe ..             furniture and kitchenware
                                                                                                                                                                 $,_ _ _ _"20-,0c,.0ec0

 7     Electronics
       Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
                 collections; electronic devices including cell phones, cameras, media players, games
       0 No
       l:ia" Yes. Describe          ........ '. television and cell phone
                                                                                                                                                                 , _ _ _ _1'-CSCC0CC.00~

8. Collectibles of value
       Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects:
                 stamp, com, or baseball card collections; other collections, memorabilia, collectibles
       l\,f No                                                                                                                                       - --,
       D Yes. Describe ..
                                                                                                                                                                 '-------
9. Equipment for sports and hobbies
       Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
                 and kayaks; carpentry tools, musical instruments
       l\,f   No
                                                                                                                                                 ·--..-,
       0      Yes. Describe.


10 Firearms
                                                                                                                                        ··-···---- __[        '
      Examples: Pistols, rifles, shotguns, ammunition, and related equipment
      l\,f
         No
       D      Yes. Describe ..
                                                                                                                                                              $

11.Clothes
      Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
      0 No
      l5iif Yes. Describe ..              everyday clothes
                                                                                                                                                              $_ _ _ _ _7"5".0""0


12.Jewelry
      Examples. Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirfoomjewelry. watches, gems,
                gold, silver
      l\,f    No
      D       Yes. Describe ......... ,                                                                                                                      $,_ _ _ _ _ __

13.Non-farm animals
     Examples: Dogs. cats, birds, horses

      ;ii     No
      -~ Yes. Describe.                                                                                                                                      $,_ _ _ _ _ __

·.; Any other personal and household items you did not already list, including any health aids you did not list

      l\,f    No
      D       Yes. Give specific
              information.                                                                                                                                   $

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
    for Part 3. Write that number here                                                   ....................................................... ~
                                                                                                                                                             $                  425.00      I
Official Form 106A/B                                                         Schedule AIB: Property                                                                       page4
                              Case 6:20-bk-00747-KJ                        Doc 1       Filed 02/06/20    Page 15 of 61
Debtor 1         Mo_d_e_s_to~-~------C~•-s~anas Rodriguez
                 0
                                                                                               Case number !d-wa,,,_ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                 F,r!i!Namo   Middle Namo             La,r Nan,e




1611           Describe Your Financial Assets

Do you own or have any legal or equitable interest in any of the following?                                                        Current value of the
                                                                                                                                   portion you own?
                                                                                                                                   Do not deduct secured claims
                                                                                                                                   or exempfions.

16.Cash
   Examples; Money you have in your wallet, in your home, ma safe deposit box, and on hand when you file your petition

   0      No
   ri°Yes ..                                                                                                Cash:                   $                 50.00



17.Deposits of money
   Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
             and other similar institutions. If you have multiple accounts with the same institution, nst each.

   0      No
   rif" Yes.                                                       Institution name:


                               17.1. Checking account:              Wells Far o                                                     $                 200.00

                               17.2    Checking account.                                                                            $

                               17 3.   Savings account:             Wens Fa     o                                                   $                    5.00

                               17.4. Savings account:                                                                               $
                               17.5. Certificates of deposit.                                                                       $

                               17 6.   Other financial account·                                                                     $
                               17 7.   Other financial account:                                                                     $
                               17.8. Other financial account                                                                        $
                               17.9. Other financial account:                                                                       $




18 Bonds, mutual funds,  or publicly traded stocks
   Examples: Bond funds, investment accounts with brokerage firms, money market accounts

   liif   No
   0      Yes.                 Institution or issuer name:

                                                                                                                                    $

                                                                                                                                    $
                                                                                                                                    $




19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, Including an interest in
   an LLC, partnership, and joint venture

   liif No                     Name of entity:                                                              % of ownership:
   D Yes. Give specific                                                                                     _ _ _ _%                 $,_ _ _ _ __
          information about
                                                                                                            _ _ _ _ _%               $, _ _ _ _ __
          them ..
                                                                                                            _ _ _ _%                 $,_ _ _ _ __




                                                                   Schedule A/8: Property                                                        page5
 Official Form 106AJB
                                    Case 6:20-bk-00747-KJ                         Doc 1      Filed 02/06/20    Page 16 of 61
  Debtor 1       Modesto ________,--,C~a~s~an~•~s~R~o~d~r~ig~u~•~z_                                    Case number 1,1111o..,,1,_ _ _ _ _ _ _ _ _ _ _ _ _ __
                  f,r,t Namo   ~·     Middle Name              La<I N•me




 20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

    llif No
     D Yes.  Give specific            Issuer name.
        information about
        them.                                                                                                                              $

                                                                                                                                           $
                                                                                                                                           $


 21 Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401 (k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
    llif No
    D Yes. List each
         account separately.         Type of account             Institution name.

                                     401(k} or similar plan:                                                                               $_ _ _ _ __

                                      Pensmn plan·                                                                                         $_ _ _ _ __

                                     IRA:                                                                                                  $,_ _ _ _ __

                                     Retirement account.                                                                                   $_ _ _ _ __

                                     Keogh                                                                                                 $

                                     Add,tional account:
                                                                                                                                           $
                                     AddWonal account
                                                                                                                                        $



22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples.- Agreements with landlords, prepaid rent, public utilities {electric, gas, water), telecommunications
    companies, or others

    ~No
    D   Yes ..                                             Institution name or individual:
                                     Electric.
                                                                                                                                        $, _ _ _ _ _ __
                                     Gas:
                                                                                                                                        $,_ _ _ _ __
                                     Heating oil:                                                                                       $_ _ _ _ _ __
                                     Security depoM on rental unit: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                                                        $, _ _ _ _ __
                                     Prepaid rent:
                                                                                                                                        $,_ _ _ _ _ __
                                     Telephone.
                                                                                                                                        $_ _ _ _ __
                                     Waler:
                                                                                                                                        $_ _ _ _ __
                                     Rented furniture·
                                                                                                                                       $,_ _ _ _ _ __
                                     other:
                                                                                                                                       $, _ _ _ _ _ __


23. Annuities {A contract for a periodic payment of money to you, either for life or for a number of years)

   llif No
   D    Yes ..                       Issuer name and description:

                                                                                                                                       $
                                                                                                                                       $
                                                                                                                                       $,_ _ _ _ __


Official Form 106Al6                                                       Schedule AIB: Property                                                 page 6
                               Case 6:20-bk-00747-KJ                     Doc 1      Filed 02/06/20            Page 17 of 61
 Debtor 1       Modesto                               Casanas Rodriguez                            Case number1d_,,,,,,,_ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                 F,rs, Namo                         Last   ~•m•

24.lnterests in an education IRA, in an account in a qualified ABLE J)f'ogram, or under a qualified state tuition program.
   26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
   liif No
   D      Yes                          Institution name and description. Separately file the records of any interests.11 U.S.C.   § 521(c):


                                                                                                                                              '
                                                                                                                                              $
                                                                                                                                              $


25. Trusts, equitable or future interests in property {other than anything listed in line 1), and rights or powers
    exercisable for your benefit

   liif   No
   D      Yes. Give specific
          informaUon about them ..                                                                                                            $


26 Patents, copyrights, trademarks, trade secrets, and other Intellectual property
   Examples: Internet domain names, website.s, proceeds from royalties and licensing agreements

   liif No
   D      Yes. Give specific
          infomiation about them ..
                                                                                                                                              '
27 Licenses, franchises, and other general intangibles
   Examples. Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

   liif No
   0      Yes. Give specific
          information about them ..                                                                                                           $


Money or property owed to you?                                                                                                                Current value of the
                                                                                                                                              portion you own?
                                                                                                                                              Do not deduct secured
                                                                                                                                              claims or exemptions.

28. Tax refunds owed to you
   liif No
   CJ     Yes Give specific information
              about them, including whether
              you already filed the returns
              and the tax years.
                                                                                                                  Federal:
                                                                                                                  State:
                                                                                                                                         ,,   ______
                                                                                                                                         $,_ _ _ _ __



                                                                                                                  Local:
                                                                                                                                         $,_ _ _ _ __



29. Family support
   Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

   liif No
   0      Yes. Give specific information.
                                                                                                                 Alimony:                     $,_ _ _ _ _ _ __
                                                                                                                 Maintenance:                 $, ________
                                                                                                                 Support:                     $, _ _ _ _ _ __
                                                                                                                 Divorce settlement:          $,________
                                                                                                                 Properly settlement.         $,_ _ _ _ _ _ __

Jo. Other amounts someone owes you
    Examples; Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers· compensation,
              Social Security benefits; unpaid loans you made to someone else

   liif No
    0     Yes. Give specific information ..
                                                                                                                                              ·--------
 Official Form 106A/B                                             Schedule A/B: Property                                                                page 7
                               Case 6:20-bk-00747-KJ                      Doc 1         Filed 02/06/20              Page 18 of 61
 Debtor 1       Modesto                                Casanas Rodriguez                                Caose number1~_,,,,,,________________
                ~;.i Nome       M<ldlo Nomo          '--""1Namo




31 Interests in insurance policies
   Examples: Health, disability, or life insurance; health savings account {HSA): credit, homeowner's, or renter's insurance

   liif No
   U Yes. Name the insurance company                Company name:                                          Beneficiary:                              Surrender or refund value:
              of each policy and list its value
                                                                                                                                                     $

                                                                                                                                                     $
                                                                                                                                                     $

32 Any interest in property that Is due you from someone who has died
   If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled lo receive
   property because someone has died.
   '4' No
   D     Yes. Give specific information ..
                                                                                                                                                     $


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
   Examples: Accidents, employment disputes, insurance claims, or rights to sue
   lif   No
   D     Yes. Describe each claim.
                                                                                                                                                     $

34. other contingent and unliquidated claims of every nature, including counhtrclaims of the debtor and rights
   to set off claims
   l>J No
    D    Yes. Describe each claim ..
                                                                                                                                                     $




35 Any financial assets you did not already list

   lif No
   0     Yes. Give specific infonnation ..
                                                                                                                                                     •·-------
36. Add the dollar value of all of your entries from Part 4, Including any entries for pages you have attached
    for Part 4. Write that number here                                                                 ...........................        +        I,                  255.00




              Describe Any Business-Related Property You Own or Have an Interest In. List any real estate In Part 1.

37. Do you own or have any legal or equitable interest in any buslneu-f"81ated property?

   ~ No. Go to Part 6.
   0     Yes. Go to line 38.
                                                                                                                                                   Current value of the
                                                                                                                                                   portion you own?
                                                                                                                                                   Do not deduct sooured claims
                                                                                                                                                   or exemptions.

38.Accounts receivable or commissions you already earned
   Ill   No
   D     Yes. Describe ..
                                                                                                                                          ·-7
                                                                                                                                                   $,_ _ _ _ _ _ __
                                                                                                                                    ·-·--·-·---'

39. Office equipment, furnishings, and supplies
    Examples. Business"related computers, software. modems. printers, copiers, fax machines. rugs, telephones. desks, chairs, electronic devices

   i.J   No
   0     Yes. Describe .                                                                                                                           $, _ _ _ _ _ _ __
                                                                                                                                     --
 Official Form 106NB                                              Schedule A/B: Property                                                                         page 8
                              Case 6:20-bk-00747-KJ Doc 1                    Filed 02/06/20           Page 19 of 61
 Deotor 1       Modesto                               Casana13 Rodriguez                    Case number (lfkno...,J,_ _ _ _ _ _ _ _ _ _ _ _ _ __
                   F·"1 N ~   ·c•c,c0c,.c_,c,c,----,c-='.,-,


40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

   ill° No
   :J Yes. Describe ..

41. Inventory
   !l' No
   D Yes. Describe
                                                                                                                               ·--------
42. Interests in partnerships or joint ventures

   1111 No
   D    Yes. Describe          Name of entity.                                                              % of ownership:
                                                                                                           _ _ _%              $ _ _ _ _ _ _ __
                                                                                                            _ _ _%             $._ _ _ _ _ _ __
                                                                                                           _ _ _%              $_ _ _ _ _ _ __


43. Customer lists, mailing lists, or other compilations
   [jj No
   D    Yes. Do your lists include personally identifiable information {as defined in 11 U.S.C. § 101(41A))?
               0   No
               D   Yes. Describe
                                                                                                                               $. _ _ _ _ __


44.Any business-related property you did not already list
   of   No
   D    Yes. Give specific                                                                                                      $. _ _ _ _ _ __
        information _.
                                                                                                                                $,_ _ _ _ __
                                                                                                                                $._ _ _ _ _ __
                                                                                                                                $, _ _ _ _ __
                                                                                                                                $._ _ _ _ _ __

                                                                                                                               $

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
    for Part 5. Write that number here                                                                         ........... ~
                                                                                                                               I
                                                                                                                               $
                                                                                                                                '---------
                                                                                                                               ~-------~
               Describe Any Farm-, and Commercial Fishing-Related Property You Own or Have an lntel'8$t In.
               If you own or have an interest in farmland, list it in Part 1.


46 Do you own or have any legal or equitable interest in any farm. or commercial fishing-related property?
   Cl' No. Go to Part 7.
   D    Yes. Go to line 47.
                                                                                                                               Current value of the
                                                                                                                               portion you own?
                                                                                                                               Do not deduct secured claims
                                                                                                                               or exemptions.
47 Farm animals
   Examples Livestock, pourtry, farm-raised fish

   \'ii' No
   D    Yes.
                                                                                                                                   $ _ _ _ _ __




 Official Form 106A/B                                      Schedule AIB: Property                                                           page9
                      Modesto      Case 6:20-bk-00747-KJ     Doc 1
                                                  Casanas Rodriguez
                                                                                         Filed 02/06/20               Page 20 of 61
  Debtor 1                                                                                                  Case num1>er1ff..,_,,),_ _ _ _ _ _ _ _ _ _ _ _ __
                      F,cs, Nome     M"'OIO Nome       L.,, Name




 48. Crops----«ilther growing or harvested

    llil' No
    0       Yes. Give specific
            information ...
                                                                                                                                                                $
                                                                                                                                                                 -------
49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade
    llil'
       No
    D       Yes ..

                                                                                                                                                              $

50 Farm and fishing supplies, chemicals, and feed

    llil' No
    D       Yes

                                                                                                                                                             $ _ _ _ _ _ __

51 Any farm- and commercial fishing-related property you did not already list
    llil' No
    D       Yes. Give specific
            information ..
                                                                                                                                                             $

52. Add the dollar value of all of your entries from Part 6, Including any entries for pages you have attached
                                                                                                                                                                                 0.00
    for Part 6. Write that number here .                                                    . ...............................................       +       $




                     Describe All Property You Own or Have an Interest In That You Did Not List Above

53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership

    llil' No
    D Yes. Give specific
                                                                                                                                                                 $_ _ _ __
            information ..                                                                                                                                      $ _ _ _ __

                                                                                                                                                                $ _ _ _ _ __


54 Add the dollar value of all of your entries from Part 7. Write that number here .                                                                            $
                                                                                                                       ································~


f§fl              List the Totals of Each Part of this Form


55. Part 1: Total real estate, line 2 ..                                                                                               ............... +    s___3_7_,3_1s_.o_o
56 Part 2: Total vehicles, line 5                                                  $, _ _ _1000.00
                                                                                            __

57 Part 3: Total personal and household items, line 15                             $              425.00

58 Part 4: Total financial assets, line 36                                         $              255.00

59. Part 5: Total business-related property, line 45                               $                 0.00

60. Part 6: Total farm- and fishing-related property, line 52                                        0.00
                                                                                   '-----
                                                                                   '
61 Part 7: Total other property not listed, line 54                             +$- - - -0.00
                                                                                          -
62. Total personal property. Add lines 56 through 61 ..                            $ _ _ _ _1_,8_5_0_.0_0' Copy personal property total               ~    + $_ _ _ _1_,8_5_0_.0_0_

63. Total of all property on Schedule AIB. Add line 55 + line 62 ...                                                                                        $- - -39,169.00
                                                                                                                                                                   ---

Official Form 106NB                                                Schedule A/B: Property                                                                              page 10
                                     Case 6:20-bk-00747-KJ             Doc 1             Filed 02/06/20             Page 21 of 61
  F1ll 1n this mformat1on to 1dent1fy your case.


  Debtor 1              Modesto                                 Casanas Rodriguez
                        F,r.itN•mo                                -~-··-L.asl Nam•

  Debtor 2
  (Sp,,use, ~ r.i,ng)   C,,,C,,,•••c.c-------,c,,,;,,,;;""-C------,-:;;;-,,_;;;-.- - - -
  United States Bankruptcy Court for the: Middle District of Florida

  Case number
  !If known)                                                                                                                                  •   Check if this is an
                                                                                                                                                  amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                04/19
Be as complete and accurate as possible. If two married people are filing together. both are equally responsible for supplying correct infonnation.
Using the property you listed on Schedule AIB: Property (Official Fenn 106AIB) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being 0JCempted up to the amount
of any applicable statutory limit. Soma exemptions-such as those for health aids, rights to receive certain benefits, and tax.xampt
retirement funds-may be unlimited in dollar amount. However, If you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of Iha property is determined to exceed that amount, your exemption
would ba limited to the applicable statutory amount.


f #fi             Identify the Property You Claim as Exempt


     Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
      'Ji. You are cla1m1ng state and federal nonbankruptcy exemptions.              11 U.S.C. § 522(b)(3)
       lJ   You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)



 2. For any property you list on Schedule A/8 that you claim as exempt, fill in the information below.


       Brief description of the property and line on       Current value of the          Amount of the exemption you claim        Speciffc la- that alloW exemption
       Schedule A/B that lists this property               portion you own
                                                           Copy the value from           Check only one box for each exemption.
                                                           Schedule A/8

      Brief
      description:               Nissan Altima (vehicle)    $   1000.00
                                                                    ----
                                                                                          •, ____                                 222.25

      Line from                                                                          M' 100% of fair market value, up to
      Schedule AJB:              3.1                                                          any applicable statutory limit


      Brief
      description:               Single Family Home         $ 37 319.00                   •, ____                                 222.05

      Line from                                                                          M' 100% of fair market value, up to
      Schedule AIB.                                                                           any applicable statutory limit

      Brief
      description:
                                                           $. _ _ _ __                    •, ____
      line from                                                                           D   100% of fair market value, up to
      Schedule AIB:                                                                           any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $170,350?
     {SubJect to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
      ll( Ne
      D Yes. Did you acquire the property covered by the exemption within               1,215 days before you filed this case?
            0      Ne
            D      Yes



Official Form 106C                                         Schedule C: The Property You Claim as Exempt                                               page 1 of 1._
                           Case 6:20-bk-00747-KJ                  Doc 1       Filed 02/06/20             Page 22 of 61
Debtor 1         Modesto                                    Casanas Rodriguez                  Case numbertdmo...,J,_ _ _ _ _ _ _ _ _ _ _ _ _ __
              F"" Nam•       ~dOlo Nam•        laOI Nam•




      Brief description of the property and line       Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
      on Schedule A/El that lists this property        portion you own

                                                       Copy the value from    Check only one box for each exemption
                                                       Schedule AIB

     Briel
     description:
                                                           $_ _ _ _ __        •, ____
     Line from                                                                D    100% of fair market value, up to
     Schedule AIB:                                                                 any applicable statutory limit

     Brief
     description:
                                                       $_ _ _ _ __            •, ____
     Line from                                                                D    100%offairmarketvalue, upto
     Schedule A/8:                                                                 any applicable statutory llmit


     Brief
     description:
                                                       $,_ _ _ __             •, ____
     Line from                                                                :J   100% of fair market value, up to
     Schedule A/B:                                                                 any applicable statutory limit

     Brief
     description:                                      $_ _ _ _ __            CJ$ _ _ __
     Line from                                                                0    100% of fair market value, up to
     Schedule AIB:                                                                 any applicable statutory limit

     Brief
     description:
                                                       $_ _ _ __              •, ____
     Line from                                                                D 100% of fair market value, up to
     Schedule AIB:                                                                 any applicable statutory limit


     Brief
     descnption.
                                                       $_ _ _ _ __            •, ____
     Line from                                                                D    100% of fair market value, up to
     Schedule AIB:                                                                 any applicable statutory limit

     Brief
     description:
                                                       '------                •, ____
     line from                                                                D 100% affair market value, up to
     Schedule A,R                                                                  any applicable statutory limit

     Brief
     description:
                                                       '------                •, ____
     Line from                                                                D 100% of fair mar1<.et value, up lo
     Schedule AIB:                                                                 any applicable statutory limit


     Brief
     description:
                                                       '------                •, ____
     Line from                                                                • 100% of fair mark.et value, up to
     Schedule AIB:                                                                 any applicable statutory limit


     Brief
     description:
                                                       $ _ _ _ _ __           •, ____
     Line from                                                                D 100% of fair market value, up lo
     Schedule AIB:                                                                 any applicable statutory limit

     Brief
     description:
                                                       $ _ _ _ _ __           •, ____
     Line from
                                                                              D    100% of fair mark.et value, up to
     Schedule AIB:                                                                 any applicable statutory limit


     Brief
     description:
                                                       $_ _ _ _ __            •, ____
     Line from
                                                                              0    100% of fair mark.el value, up to
     Schedule AIB:                                                                 any applicable statutory limit



Official Form 106C                                   Schedule C: The Property You Claim as Exempt                                       page1.._ot £..
                                  Case 6:20-bk-00747-KJ                          Doc 1          Filed 02/06/20               Page 23 of 61

  Fill m this mformat1on to 1dentIfy your case


  Debtor 1          Modesto                                          Casanas Rodriguez
                    Flr>!Nomo                                                   Lall"""1o

  Debtor 2
  (SpouOB, Wfiing) Fn!Nome                         M"'dlO N•mo                  LastNamo


  United States Bankruptcy court for the: Middle        District of Florida
  Case number _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
  !Kknownl                                                                                                                                             •   Check      if this is an
                                                                                                                                                           amended filing


  Official Form 106D
  Schedule D: Creditors Who Have Claims Secured by Property                                                                                                               12/15
  Be as complete and accurate u possible. If two married people are filing together, both are equally responsible for supplying correct
  Information. If more space Is needed, copy the Additional Page, flll it out, number the entries, and attach It to this fonn. On the top of any
  additional pages, write your name and case number (If known).


 1. Do any creditors have claims secured by your property?
       D No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
       i:i( Yes. Fill in all of the information DEiiow.

1@11
                                                                                                                                                                        --~
                Ust All Sacurad Claims
                                                                                                                             ColumnA           Co/umnB                  Co/umn C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately Amount ofclaJm                        Value of «!Ol....,.I
    for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. Do not deduct the                    that supports this
    As much as possible, list the claims in alphabetical order according to the creditor's name.          value of conaterel.                  ,1,1m

                                                            Describe the property that secunis the claim:                    I    156,494.00   s
                                                                                                                                                                        '""'
                                                                                                                                                       193.813.00$,_ _ __
[]J]    Flagstar Bank
       Credito~• Nsme
                                                            single family home·
        5151    Corporate Drive
       Number            Street
                                                            As of the date you file, the claim is: Chaci< a.II that apply.
                                                            • Con~ngent
        Troy                          Ml   48098            ~ Unliquidated
       City                        State   ZIP Code         • Disputed
   Who owes the debt? Check one.                            Nature of Hen. Check all that apply.
   ~ Debtor 1 only                                           ~ An agreement you made (such as mortgage or secured
   •     Debtor 2 only                                           car loan)
   •     Debtor 1 and Debtor 2 only                         •    Statutory lien (such as tax lien, mechanic's lien}
   •     At least one of the debtora and another            •    Judgment lien from a lawsuit
                                                            •    Other (induding a right to offset) _ _ _ _ _ _ __
   •  Check If this claim relates to a
      community debt
   Dete debt was Incurred 06/08/2017
rui~-,~----                                                 ~Ht 4 digits_~ account num_~!_..,,.,..,..._"----~·"•- · - - - -
                                                            Describe the property that securee the claim:         $,_ _ _ _ __                 $,_ _ _ _ _ _ $,_ _ __
       Creditor's Name


       Number            Street
                                                            As of the date you file, the claim Is: Check all that apply.
                                                            •    Conijngent
                                                            •    Unliquidatad
                                   State   ZIP Code         •    Disputed
   Who owes the debt? Check one                             Natuni of lien. Check all that apply.
  •      Debtor 1 only                                      •    An agreement you made (such as mortgage or secured
  •      Debtor 2 only
                                                            •
                                                                 car loan)
  •      Debtor 1 and Debtor 2 only                              Statutory lien {such as tax lien, mechanic's lien)
  •      At least one of the d8blors and another            •    Judgment lien from a lawsuit
                                                            •    Other (including a right to offset) _ _ _ _ _ _ __
  •      Check if this claim relates to a
         community debt

   0,te,e.;dc•cbtc_:wau::::;c"c"o"c"'"'::c:c,,,====-·----~-4
   o0                                               digits of account number
     Add the dollar value of your entries In Column A on this page. Write that number here:


 Official Form 1060                                 Schedule D: Creditors Who Have Claims Secured by Property                                                page 1 of 1.._
                               Case 6:20-bk-00747-KJ                     Doc 1           Filed 02/06/20                  Page 24 of 61
Debtor 1        Modesto                                      Casanas Rodriguez                                  Case number [ t l m O \ m ) ~ - - - - - - - - - - - - - -
                                 -N•mo




                                                                                                                                                                          -"--
                                                                                                                         Column A               Cci,mm8                   Cc/wnnC
              Addltlonal Paa•
                                                                                                                         Amount of clalm        Value of coHaleral
              After II sling any entries on this page, number them beginning with 2.3, followed
              by 2.4. and so forth.
                                                                                                                         Do not deduct tt,e
                                                                                                                         value of collateral.
                                                                                                                                                that euppol'D tflls
                                                                                                                                                olalm                     ,..,,
     Cred~ofs Name
                                                     Describe the property that secures the claim:
                                                                                                                        '                       '                     '
     Number


                                                     As of the data you file, the claim is: Check all that apply.
                                                     •   Contr,gent
                                 State    ZIP Code   •   Unliquidated
                                                     •   Disputed
 Who owes the debt? Check one.                       Nature of lien. Check all that apply.
 •     Debtor 1 only                                 D   An agreement you made (such as mortgage or secured
 •     Deblof 2 only                                     car loan)
 •     Debtor 1 and Detitor 2 only                   D   Statutory li8f1 (such as lait lien, mechanic's lien}
 •     At least one of the debtors and another       D   Judgment lien from a lawsuit
                                                     •   Other (including a Mght to offset) _ _ _ _ _ _ __
 •     Check If this claim relatee to a
       community debt

 Date debt was incurred                              Last 4 digits of account number _ _ _ _

D _______                                            Describe the property that securaa the claim:                      $ _ _ _ _ _ __
                                                                                                                                                •----~'----
     Creditofs Name


     Number
                                                     As of the date you file, the claim 11: Check all that apply.
                                                     •   Conting8f1t
                                                     •   Unllquidated
     c,,                         St91a    ZIP Code
                                                     •   Disputed
 Who own the debt? Check one.                        Natura of lien. Check all that apply.
 •     Debtor 1 only                                 D   An agreement you made (such as mortgage or secured
 •     Debtor 2 only                                     car loan)
 •     Debtor 1 and Debtor 2 only                    •   Statutory lien (such as tax lien, mechanic"s lien)
 •     At least one of the debtors and another       •   Judgment lien from a lawsuit
                                                     D
 •     Check if this claim relates to a
                                                         Other (including a right to offset) _ _ _ _ _ _ __

       community debt




u----·
 Date debt was Incurred -=====---Last 4 digits of account number _ _ ----------· " ° ' - - ___



     Cred~ors Name
                                                     Describe the property that secures the claim:                      $ _ _ _ _ _ __
                                                                                                                                                •·------'----
     Number           Streat


                                                     As of the date you file, the claim illi: Check all that apply.
                                                     •   Contingent
                                 State    ZIP Code   •   Unliquldatad
                                                     •   Dlspuled
 Who owelli the debt? Check one.                     Nature of lien. Check all that apply.
 D     Debtor 1 only                                 •   An agreement you made (such as mongage or secured
 D     Debtor 2 only                                     car loan}
 D     Debtor 1 and Debtor 2 only                    D   Statutory lien (sudi as tax lien, mechanic's Men)
 D     At least one oftha debtors and another        •   Judgment lien from a lawsult
                                                     D   Other (including a right to offset) _ _ _ _ _ _ __
 D     Check if this claim relates to a
       community debt
 Date debt was Incurred _ _ _ _ __                   Last4dlglts of account number _ _ _ _

           Add the dollar value of your enbias       in Column A on this page. Write that number hara:                  (''=======;
           If this is the last page of your form, add the dollar value totals from all pages.                                    156,494.00
           Wrtle that number here:
Official Form 106D                       Additional Page of Schedule D: Creditors Who Haw Claims Secured by Property                                         page~of ~
                             Case 6:20-bk-00747-KJ               Doc 1        Filed 02/06/20            Page 25 of 61
Debtor 1       Modesto                                    Casanas Rodriguez                   Case number td""°"""'-_ _ _ _ _ _ _ _ _ _ _ _ _ __
               F,rs!Namo                       l.u!Nomo


               Ust Others to Be Notified for a Debt That You Already LlstlHI

 Use thla page only If you have others to be notlfl9d about your bankruptcy tor a debt that you already listed In Part 1. For axampla, If a collection
 agency la trying to collect from you for a debt you owe to aomaona alsa, 11st tha creditor In Part 1, and then 11st the collectlon agancy han. Slmllarty, If
 you haw more than one cntdltorfor any of the debts that you Hated In Part 1, Hat tha addltlonal cnidltors here. If you do not have addltlonal persons to
 be notified tor any debts In Part 1, do not flll out or aubmlt this paga.



•~----------
      Name
                                                                                         On which lina In Part 1 did you anter the creditor? _ _

                                                                                         La.t4digit&ofaccountnumber _ _ _ _


      Number        Street




      City                                        State           ZIP Code



•     N~,m-,----------------------
      0
                                                                                         On which line In Part 1 did you enter the creditor? _ _

                                                                                         Last 4 digits of account number _ _ _ _


      Number        Street




      C<y                                         State           ZIP Code



•~---------
      Name
                                                                                         On which Hne In Part 1 did you enter tha creditor? _ _

                                                                                         Last 4 digits of account number _ _ _ _


      Number        Street




      c,,                                        ....             ZIP Code



•     N~,m-,----------------------
      0
                                                                                         On which llna in Part 1 did you enter the creditor? _ _

                                                                                         Last 4 digits of account number _ _ _ _


      Number       Street




      City                                       State            ZIP Code



•~---------
      Name
                                                                                        On which line in Part 1 did you enter the creditor? _ _

                                                                                         Last4digit&ofaccountnumber _ _ _ _


      Number       Streat




      City                                       .,.,.           ZIP Code



•~----------
      Name
                                                                                        On which line in Part 1 did you enter the creditor? _ _

                                                                                        Last 4 digits of account number _ _ _ _


      Number




     City                                        State           ZIP Code



Official Form 1060                      Part 2 of Schedule D: Creditors Who Have Claims Secured bv Property                               pai:ie3    of 3
                                         Case 6:20-bk-00747-KJ               Doc 1         Filed 02/06/20              Page 26 of 61
     Fill in this information to 1dentIfy your case


     Debtor 1              Modesto                               Casanas Rodriguez
                                                                              l••lNamo

     Debtor 2
     (Sr,ouse,   ~   filing) F,m N•rn•


     United States Bankn,ptcy Court for the: Middle District of Florida

     Case number
     (If known)
                                                                                                                                                     •   Check if this is an
                                                                                                                                                         amended filing


Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRlORITY claims,
List the other party to any executory contracts or unexpired leases that could result in a clalm. A,50 list exacutory contracts on Schedule
AIB: Property (Official Fonn 106AIB) and on Schedule G: Executory Contracts and Unexpir&d Leases (Official Fonn 106G). Do not include any
creditors with partially secured claims that are listed In Schedule D: Creditors Who Have Claims Secured by Property. If more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (If known}.

                       List All of Your PRIORITY Unsecured Claims

 1. Do any creditors have priority unsecured claims against you?
       ~ No. Go lo Part 2.
       D Yes.
2.     List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
       each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and
       nonprionty amounts. As much as possible, list the ciaims in alphabetical order according to the creditor's name. If you have more than two priority




                                                                                                                                                    - ---
       unsecured claims, fill out the Continuation Page of Part 1, If more than one creditor holds a particular claim, list the other creditors in Part 3.
       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.}
                                                                                                                                      Total ctaim


EJ       Pnority Creditors Name
                                                                   Last 4 digits of account number _          _    _    _         $_ _ _ _ _ _ $_ _ _ _ _ $_ _ _ __

                                                                   When was the debt incurred?
         Number              ·siac.,~c,,-----------
                                                                   As of the date you file, the claim is: Check all that apply.

                                             State   ZIP Code
                                                                   D     Contingent
                                                                   D     Unliqu1dated
         Who incurred the debt? Check one.
                                                                   D     Disputed
         0 Debtor 1 only
         D Debtor 2 only                                           Type of PRIORITY unsecured cJaim:
         D Debtor 1 and Debtor 2 only                              0     Domestic support ob!igatioris
         D At least one ol the debtors and another
                                                                   D     Tal\eS and certain other debts you owe the government
         0   Check if this claim is for a community debt
                                                                   U     c••rns foe dea,h o, pecsooal '°>"0 ""'" "'" =ra
         Is the claim subject to offset?                                 mlol\icated
         •   So                                                    :.J   Other. Specify _ _ _ _ _ _ _ _ _ _ __
         D   Yes


         PriOflry Creditors Name
                                                                   Last 4 digits of account number _ _ _ _                        $                 ,.____ ,.____
                                                                   When was the debt Incurred?
        Number                Street
                                                                   As of the date you file, the claim is: Check all that apply
                                                                   0     Contingent
                                             Slate   ZIP Code      0     Unliquidated
         Who Incurred the debt? Check one.                         D     Disputed
         0 Debtor 1 only
                                                                   Type of PRIORITY unsecured claim:
         D Debtor z only
                                                                   0     Domestic support obligations
         0 Debtor 1 and Debtor 2 only
         D At least one of the debtors and another                 •     Taxes and certain ottier debts you owe the government

         D   Check If this claim is for a community debt
                                                                   D     Claims for death or per,,ona! injury while you were
                                                                         intol\icated
        Is the clalm subject to offset?                            •     other. Specify _ _ _ _ _ _ _ _ _ _ _ _ __
        •    So
         D   Yes


Official Form 106E/F                                        Schedule Elf: Creditors Who Have Unsecured Claims                                             oaoe 1 of 8
  D€btor 1          Modesto        Case 6:20-bk-00747-KJ    Doc 1 Filed 02/06/20
                                                    Casanas Rodriguez                                                       Page 27 of 61
                    F rs, Name       M,Odle Namo




                                                                                                                                                                      -··----
                    Your PRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this          page, number them beginning with         2.3, followed   by   2.4,   and   so forth.    Totalclelna   ,   Prlorl\J.;:.
                                                                                                                                                       'anount.


•      Pnorrty Credrtors Name
                                                                  Last 4 digits of account number ________                          ,____ ,,___
                                                                  When was the debt incurred?
       Numt>er           Street

                                                                  As of the date you ftle, the claim is: Check all that apply.

                                                                  0    Contingent
       C,fy                                         21P Code___   0    Unliquidated
                                                                  0    Disputed
       Who incurred the debt? Check one.
       U      Debtor 1 only                                       Type of PRIORITY unsecured claim;
       lJ     Debtor 2 only
                                                                  D    Domes~c support obligations
       :.J    Debtor 1 and Debtor 2 only
                                                                  D    Taxes and certain other debts you owe the government
       0      At least one of the debtors and another
                                                                  0    Claims for death or personal rnjury while you were
       D      Check if this claim is for a community debt              intoxicated
                                                                  D    Other. Specify

       Is the claim subject to offset?
       0      No
       D      Yes


•      Pi-i"onty Credite>rs Name
                                                                  Last 4 digits of account number _
                                                                                                                  -----··--·--------
                                                                                                                                    $,_ _ _ _ ,._ __
                                                                                                                                                                      •
                                                                  When was the debt Incurred?
      Numt>er            Slreel

                                                                  As of the date you file, the claim is: Check all that apply.

                                                                  0   Contingent
      C,fy                                 Stat•   21P Code       •   Unliquidaled
                                                                  D   Disputed
      Who Incurred the debt? Check one.
       D      Debtor 1 only                                       Type of PRIORITY unsecured claim:
      0       Debtor 2 only
                                                                  D   Domestic support obligat,ons
      0       Debtor 1 and Debtor 2 only
                                                                  D
      •       At least one of the debtors and anotner
                                                                  D
                                                                      Taxes and certain other debts you owe the government
                                                                      Claims for death or personal injury whHe you were
       D      Check if this claim is for a community debt             intoxicated
                                                                  D   Other. Specify _ _ _ _ _ _ _ _ _ _ _ _ __

      Is the claim subject to offset?
      0       No
      0      Yes


•     Pnonty Creditor's Name
                                                                  Last 4 digits of account number           _ _         _    _      $_ _ _ _ _ $,_ _ __
                                                                                                                                                                      '----
                                                                  When was the debt incurred?
      ,.m-oo-,---,-,-,-,-,- - - - - - - - - - - - - -
                                                                  As of the date you file, the claim is: Ched<. all that appty.

                                                                  D   Cootingent
      City                                 State   ZIP Code       D   Unliqu1dated
                                                                  D   Disputed
      Who incurred the debt? Chee!<. one.
      D      Debtor 1 only                                        Type of PRIORITY unsecured claim:
      D      Debtor 2 only
                                                                  D   Domestic support obligations
      D      Debtor 1 and Debtor 2 only
                                                                  D   Taxes and certain other debts you owe lhe government
      D      At least one of the debtors and another
                                                                  D   Claims for death or personal injury while you were
      D      Check if this claim is for a community debt              intoxicated
                                                                  D   Other. Specify _ _ _ _ _ _ _ _ _ _ _ _ __

      Is the claim subject lo offset?
      0      So
      D      Yes


Official Form 106E/F                                      Schedule Elf: Creditors Who Have Unsecured Claims                                                           oaoa?   of 8
 Debtor 1            Modesto      Case 6:20-bk-00747-KJ    Doc 1 Filed 02/06/20
                                                  Casanas Rodriguez                  Page _
                                                                           Case numbef(lfi<no.,,,J, 28
                                                                                                     __of_61
                                                                                                           _ _ _ _ _ _ _ _ _ __
                                                             L""' Nomo


                  List All of Your NONPRIORITY Unsecured Claims

 J. Do any creditors have nonpriority unsecured claims against you?
    D     No. You have nothing to report in this part. Submit this form to the court with your other schedules.
    ~Yes

 4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
    non priority unsecured claim, list the creditor separately for each claim. For each claim listed, identify What type of claim it Is. Do not list claims already
    included in Part 1 If more than one creditor holds a particular claim, list the other creditors in Part 3.lf you have more than three nonpriortty unsecured
    claims fill out the Continuation Page of Part 2.

                                                                                                                                                                      Tobil elaim

EJ    American Express
      Nonprianty Cre<11tor's Name
                                                                                        Last 4 digits of account number_            ~     __
                                                                                                                                                                  s_ _ _1c,3_7_2_,0_0
                                                                                        When was the debt incurred?            08/10/2017
      PO Box 981537
      Number             Streat


      ,,,
      El Paso                                             TX              79998
                                                                         ZIP Code       As of the date you file, the claim is: Check all that apply.
                                                          '""
                                                                                        D    Conflngent
      Who incurred the debt? Check one.                                                 ll(" UnliQUidated
      ~ Debtor 1 only                                                                   0 Disputed
      •        Debtor 2 only
      •        Debtor 1 and Debtor 2 only                                               Type of NONPRIORITY unsecured claim:
      •        At least one of the debtors and another                                  0    Studoot loans

      •        Check if this claim is for a community debt                              •    Obligations arising out of a separation agreement or divorce
                                                                                             that you did not report as priority claims
      Is the claim subject to offset?                                                   0    Debts to pension or profit-sharing plans. and Other similar debll!
      il(No                                                                             ~Other.Specify _C=n,0 d,;1,C=a0c d ~ - - - - - - - - -
      0        Yoo



EJ    Wells Fargo Bank                                                                  Last 4 digits of account number "::}_      L.. d Q_                       $ _ _ _c10:4c•csc,co~o   a




      NonpnCHity Cred1to(s Name                                                         When was the debt incurred?             12/1 Z/2014
      PO Box 14517
      Number             Street
                                                                                        As of the date you file, the claim is: Check all that apply.
      Des Moines                                           IA             50306
      C,ty-·                                              State          ZIP Code
                                                                                        •    Contingent
      Who incurred the debt? Check one                                                  ~ Unliquidated

      'fii( Debtor 1 OlllY                                                              Cf   Disputed

      •        Debtor 2 only
      •        Debtor 1 and Debtor 2 only
                                                                                        Type of NONPRIORITY unsecured claim:

      •        At least one of Ir,& debtors and another                                 •    Student loans

      •        Check if this claim ls for a community debt
                                                                                        •    Obligations aris.ng out of a separation agreement or divorce
                                                                                             that yw did not report as priority claims
      Is the claim subject to offset?                                                   •    Debts to pension or profit-sharing plans. and other similar debts
      II( No                                                                            ~ Other. Specify _C=re0d0;,1,C,a0r d ~ - - - - - - - - -
      0        Yes

EJ,   Capital One/ Walmart
      Nonprionty Creditor's Name
                                                                                        Last   4d;;::       account : : :      1- ·z ·2. L                        $- - - -361.00
                                                                                                                                                                          -~
                                                                                        Whan was the debt incurmd?              05/17/2016
       15000 Capital One Dr
      Numb~r             Str""t
       Richmond                                            VA             23238         As of the dale you flle, the claim is: Check all that apply.
      i::cty                                              Stale          ZIP Coda

      Who incurred the debt? Check one.
                                                                                        • Conhngent
                                                                                        I>( Unliquidated
      !:i('Debtor 1 only
      Q Deb!or 2 only
                                                                                        • Disputed
      •        Debtor 1 and Debtor 2 only                                               Type of NONPRIORITY unsecured claim:
      •        At least one of the debtors and another
                                                                                        0    Student loans
      CJ       Check if this claim is for a community debt                              •    Obligations arising oot of a separati011 agreement or divorce
                                                                                             that you d'1d not report as priority claims
      Is the claim subject lo offset?
                                                                                        0    Debts to pension or profit-sharing plans. and other similar debts
      ~No
                                                                                        ~ Other. Specify Store        Credit Card
      •        Yes




Official Form 106E/F                                              Schedule Elf: Creditors Who Have Unsecured Claims                                                        oaQe3    of 8
 Debtor 1         Modesto         Case 6:20-bk-00747-KJ    Doc 1 Filed 02/06/20
                                                  Casanas Rodriguez                Page
                                                                           Case number          29_of
                                                                                       (lfknolwlJ>_ __61_ _ _ _ _ _ _ _ _ __
                   F,t>I Norn•      "'tddle Nomo          1..as,Nam•



                Your NONPRIORITY Unsecured Claims - Continuation Page


  After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                          Totalciaim



       Capital One Bank                                                             Last 4 digits of account number _/_         'j l_ 5                       ,,__•~•~3~.o~o
      Nonpnority Credjtor's Name
                                                                                    When was the debt incurred?            10/19/2017
       PO Box 85015
      Number             Street
                                                                                    As of the date you file, the claim is: Check all that apply.
                                                        VA
      ,,,
       Richmond                                                         23285
                                                                       ZIP Cod&     •   Contingent
                                                                                    ~ Unliqu1dated
      Who incurred the debt? Che<::k one
                                                                                    D   Disputed
      K0ebtor 1 only
       D     Debtor 2 only                                                          Type of NONPRIORITY unseet1red claim;
      •      Debtor 1 and Debtor 2 only
                                                                                    D   Student loans
      D      At least one of the debtora and another
                                                                                    D   Obligations arising out of a separation agreement or divorce that
      •      Check if this claim is for a community debt
                                                                                    D
                                                                                        you did not repe,rt as priority claims
                                                                                        Debts to pension or profit-sharing plans, and other similar dehts
      Is the claim subject to offset?
                                                                                    §i(' Other. Specify,__sC"re"d"';tc,C«a"'rd"------
      fl{ No
      D Yes


                                                                                    Last 4 digit$ of account number       2 ~ c.../ ~
       Comenity Capital/ Floordecor
      Nonpnority Cre<l~ors Name
                                                                                    When was the debt incurred?            10/25/2018
                                                                                                                                                              '      2,821.00


      P0Box182120, _ _ _ _ _ _ _ _ _ _ _ _ __
      Numt>er · si;i.~-t
                                                                                   As of the date you file, the claim Is: Check all that apply.
                                                        OH
      ,,,Columbus                                      State
                                                                        43218
                                                                       ZIP Code     •   Contingent
                                                                                    ~ Unliquidated
      Who incurred the debt? Check one.
                                                                                    D   Disputed
      !:ii('Debtor 1 only
      •      Debtor 2 only                                                          Type of NONPRIORITY unsecured claim;
      D      Debtor 1 and Debtor 2 onty
                                                                                   •    Student loans
      D      At least one of the debtors and another
                                                                                   •    Obligatior,s arising out of a separation agreement or drvoree that
                                                                                        you did not report as priority claims
      D      Check if this cla!m is for a community debt
                                                                                    D   Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                               R' Other. Specify    Store Credit Card
      fl{ No
      U Yes


      Ma        's/OSNB
                                                                                   Last 4 digits of account number        .9_ 3        d )_
                                                                                                                                                              '
                                                                                                                                                                      590.00
                                                                                                                                                                  '----

      Nonpnonty Cred~Ms Name
                                                                                   When was the debt incurred?            12/23/2015
      911 Duke Blvd
      Number
                                                                                   As of the date you file, the claim is: Check all that apply.
       M=••~o~"~----------~o~"'---•~•o~•~o'---
      c,1y                  State   ZIP COde                                       •    Cootingent
                                                                                   ~ Unllqu1dat&d
      Who incurred the debt? Check one.
                                                                                   •    Dispu!ed
      ~ Debtor 1 only
      D Debtor 2 only                                                              Type of NONPRIORITY unsecured claim:
      D Debtor 1 and Debtor 2 only
                                                                                   •    Stll<ient loans
      D At least one of the debtors and another
                                                                                   •    Obligations arising out ol a separa!Jon agreemlffil or divorce that
                                                                                        you did not report as priority claims
      D      Check if this claim Is for a community debt
                                                                                   •    Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                              j{' Other. Specify   Store Credit Card
      fl{ No
      D Yes



Official Form 106E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                                      oaoe4 of 8
Debtor 1           Modesto          Case 6:20-bk-00747-KJ    Doc 1 Filed 02/06/20
                                                    Casanas Rodriguez                 Page 30
                                                                             Case number(hmwriL of_61
                                                                                               __  _ _ _ _ _ _ _ _ _ __
                    F•"" Name        M~oName             Last Name



               Your NONPRIORITY Unsecured Claims - Continuation Page


After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                            Total claim



      Wells Fargo Card Services
                                                                                      Last 4 digit$ of account number         S ~2             i                  $    3,785.00
     No~pnortfy Creditor's Name                                                                                               11/19/2015
                                                                                      When was the debt incurred?
      PO Box 14517
     Numoer              Street                                                       As; of the date you file, the claim is: Check all that apply.
      Des Moines                                       IA             50306
      City                                                           ZIPCo<le         •      Contingent
                                                                                      §it'   Unliquidated
     Who incurred the debt? Check one.                                                •      Disputed
      ~ Deb!or 1 only
      0      Debtor 2 only                                                            Type of NONPRIORITY unsecured claim:
      •      Debtor 1 and Debtor 2 only                                               •      Student loans
      D      At least one of the debtors and another                                  D      Obligations arising out of a separation agreement or divorce that
                                                                                             you did not report as priority claims
      D      Check if this claim is for a community debt
                                                                                      D      Debts to pension or profit-sharing plans, and other similar debts
      Is the claim       subject to offset?                                           !5i(" Other. Specity,_.,C~reEd~i~t~C~a~rd,__ _ _ _ __
      OCNo
      •      Yes




       Discover Bank
                                                                                      Last 4 digits of account number          5 ''{ ~ ~                          $     8138.00
      Nonpoiortty Cred1tor's Name
                                                                                      When was the debt incurred?              07/28/2017
       PO Box 15316
      Number              Street                                                      As of the date you file, the clalm Is: Check all li1at apply.
       Wilmington                                       DE             19850
                                                       State         ZIP Code         •      Contingent
                                                                                       ~ Unliquidated
      Who incurred the debt? Check one.                                                •     Disputed
      i:i('Debtor 1 only
      •      Debtor 2 only                                                             Type of NONPRIORITY unsecured claim:
      D      Debtor 1 and Debtor 2 only                                                •     Student kians
      0      At ~st one of the debtors and another                                     •     Obligations arising out of a separa~on agreement or drvorce ltiat
                                                                                             you did not re pert as priority claims
      D      Check If this claim is for a community debt
                                                                                       D     Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                  ~ Other Specify•_.,C~ce~d~;~tCa,,,._~cdc__ _ _ _ __

       [l{ No
       0     Yes

                                                                                                                                                                  $, _ _ __
                                                                                       Last   4 digits of account number _1_ _Q_ _L _Q_
       SYNCB/Lowes
       Nonprionty Credrto~s Name
                                                                                       When was the debt incurred?             06/14/2017
       4125 Windw~acd..,_.P~l~a~,a,__ _ _ _ _ _ _ _ _ _ _ __
       Number             'sireet
                                                                                       As of the date you file, the clalm Is: Check all li1at apply.
       Alpharetta                                       GA             30005
                                                       State          ZIP Code         •     Contingent
                                                                                       ~ Unliqu1dated
       Who incurred the debt? Check one.                                               0      Disputed
       i:i(' Debtor 1 only
       D      Debtor 2 only                                                            Type of NONPRIORITY unsecured claim:
       D      Debtor 1 and Debtor 2 only                                               D      Student loans
       D     At least one of the debtors and another                                   •      Obligations arising out of a separa~on agreement or dhlorce that
                                                                                              you did not report as priority claims
       LI Check if this et aim Is for a community debt                                 •      Debts to pension or profit-sharing plans, and other similar debts
       Is the ela1m subject to offset?                                                 ~ Other. Specify Store Credit Card
       ll( No
       0      Yes




                                                               Schedule E/F: Creditors Who Have Unsecured Claims                                                      oaae5 of 8
Official Form 106E/F
 Debtor 1         Modesto       Case 6:20-bk-00747-KJ    Doc 1 Filed 02/06/20
                                                Casanas Rodriguez                 Page
                                                                          Case number (,11mownJ,31
                                                                                                __ of_61
                                                                                                      _ _ _ _ _ _ _ _ _ _ __
                  F,"'1 N•m•        Middlo N•m•             L,stNamo



                 Your NONPRIORITY Unsecured Claims - Continuation Page


 After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                              Total cllllm


                                                                                                                                             JL
      Wells Fargo Bank
      Nonprio<ity Credi\or's Name
                                                                                           Last   4 digitS of account number _Q_ _Q_

                                                                                           When was tt,e debt incurred?           09/17/2018
                                                                                                                                                   _1_
                                                                                                                                                                     •   2,992.00

       PO Box 94435
      Numt>er
                                                                                           A$ of the date you file, the claim is; Check all that apply.
       Albuquerque                                        NM       87199
      c,o         -~----------,-,....                        ---s,,•,"-=----               D    Contingent
                                                                                           ~ Unliquidated
      Who incurred the debt? Check one.
                                                                                           D    Disputed
      !>("Debtor 1 only
      D     Debtor 2 only                                                                  Type of NONPRIORITY unsecured claim;
      •     Debtor 1 and Debtor 2 only
                                                                                           D    Student loans
      :J    At i<;,;,s( one of the debtors and another
                                                                                           D    Obhgati011s arising out of a separaUon agreement or divorce that
                                                                                                you did not report as priority claims
      D     Check if this claim is for a community debt
                                                                                           D    Debts to pension or profit-sharing plans. and oltier similar debts
      Is the claim subject to offset?                                                      ;ii(' Other. Specify   Personal Loan
      OCNo
      0     Yes


                                                                                  ···--·· ......... ·····--·.... --- ·······--- · - · - - - - - - - -
       Acceptance Now
                                                                                           Last 4 digits of account number ..]_         __i__ _Q_ _§_                $   2 712.00
      Nonpriorily Cre<J,tors Name
                                                                                           Whan was the debt incurred?            07/16/2019
       5501 Headquarters Dr
      Num-bet          Street
                                                                                           As of the date you file, the claim Is: Check all that apply.
       Plano                                              TX            75024
      c,ty -·-- -                                                      ZIP Code            D    Conlingent
                                                                                           ~ Unliquidated
      Who incurred the debt? Check one.
                                                                                           •    Disputed
      ti(' Debtor 1 only
      D Debtor 2 only                                                                      Type of NONPRIORITY unsecured claim;
      D Debtor 1 and Debtor 2 only
      U At least one of the debtors and another
                                                                                           •    Student loans
                                                                                           D    Obligations arising out of a separation agreement or clivorce that
                                                                                                you did not report as prlortty claims
      0     Check if this claim is for a community debt
                                                                                           •    Debts to pei,sion or profit-sharing plans. and oth8f similar debts
      Is the claim subject to offset?                                                      ~ Other. Specify Rental Agreement
      ll(No
      •     Yes



•     Nonpnonty CredM(s Name
                                                                                           Last 4 digits of account number _ _ _ _
                                                                                                                                                                     $,_ _ __


                                                                                           When was the debt incurred?

      Number         ··street
                                                                                           As of the date you file, the clalm Is: Check all that apply.
                                                         State         ZIP Code            D    Contingent
                                                                                           •    Unl1q1.11daled
      Who incurred the debt? Check one.
                                                                                           •    Disputed
      0     Debtor 1 only
      D     Debtor 2 only                                                                  Type of NONPRIORITY unsecured claim:
      D     Debtor 1 and Debtor 2 only
                                                                                           :J   Student loans
      •     Al least one of the debtors and another
                                                                                           :J   Obligations arising out of a separa~on agreement or divorce ltiat
                                                                                                you did not report as pOOrity claims
      0     Check if this claim is for a community debt
                                                                                           0    Debts to pension or profit-sharing plans. and other similar debts
      Is the claim subject to offset?                                                      D    Other. Specify_ _ _ _ _ _ _ _ _ _ _ __

      D     No
      •     Yes




Offrc1al Form 106E/F                                             Schedule EIF: Creditors Who Have Unsecured Claims                                                   oaoe6    of    8
  Debtor 1         Modesto     Case 6:20-bk-00747-KJ    Doc 1 Filed 02/06/20
                                               Casanas Rodriguez                 Page 32
                                                                         Case number("_,.,,,)_ _of
                                                                                                 __61_ _ _ _ _ _ _ _ _ __
                                 M~oName            L.. t Namo



                  List Others to Be Notffied Allout a Debt That You Already Listed

  s. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
     eJ1:ample, if a collect Ion agency is trying to collect from you for a debt you owe to someone else, 11st the original creditor in Parts 1 or
     2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
     additional creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

        Ninth Judicial Court                                                        On which entry in Part 1 or Part 2 did you list the original creditor?
       N'ame
        435 N Orange Ave
                      'sc.,c,.c.,c------
                                                                                    Line A.JL. of (Check one):    •   Part 1: Creditors with Priority Unsecured Claims
                                                                                                                  ti( Part 2: Creditors with Nonpriority Unsecured Claims
        #400
                                                                                    Last 4 digits of account number _ _ _ _
        Orlando                             FL             32801
                                            Stale                ZIP Code


                   -----------------                                                On which entry in Part 1 or Part 2 did you list the original creditor?
       Name

                                                                                    line        of (Check one):   •   Part 1 · Creditors with Priority Unsecured Claims
       Number         Street
                                                                                                                  •   Part 2: Creditors with Nonpriority Unsecured
                                                                                    Claims

                                                                                    Last 4 digits of account number _ _ _ _
                                           State                 ZIP Code
                                                                                                                               -------------
                                                                                    On which entry in Part 1 or Part 2 did you list the original creditor?
       Name



       "'"•m"~=,--,sc,,.c,c,----------------
                                                                                    Line        of (Check one):   •   Part 1. Creditors with Priority Unsecured Claims

                                                                                    Claims
                                                                                                                  •   Part 2: Creditors with Nonpriority Unsecured


                                                                                    Last 4 digits of account number _ _ _ _
       ''"                                 State                 ZIP Code


                                                                                    On which entry In Part 1 or Part 2 did you list the original creditor?
       Name

                                                                                    Line        of (Check one):   •   Part 1 · Creditors with Priority Unsecured Claims
       Numti.er       Street
                                                                                                                  •   Part 2: Creditors with Nonpriority Unsecured
                                                                                    Claims


               -----------,s,,.c.~--~,a,,peode                                      Last 4 digits of account number _ _ _ _


                                                                                    On which entry in Part 1 or Part 2 did you list the original creditor?
       Name


                                                                                    Line       of (Check one):    0   Part 1: Creditors with Priority Unsecured Claims
       Number         Street
                                                                                                                  0 Part 2: Creditors with Nonpriority Unsecured
                                                                                    Claims

                                                                                    Last 4 digits of account number _ _ _ _
      c,ty -                               State           _ ZIP Code-·,. •.•
                                                                                .   ----·----------··-·---··--------·--------
                                                                                    On which entry in Part 1 or Part 2 did you list the original creditor?
      Name


      .,,,,cm'ooc,--··s,-=,---------
                                                                                    Line       of (Check one):    •   Part 1: Creditors with Priority Unsecured Claims
                                                                                                                  D Part 2: Creditors with Nonpriority Unsecured
                                                                                    Claims

                                                                                    Last 4 digits of account number _ _ _ _
                                           State             ZIP Code
                                                                                             ---·-··----·----·-•-------
      N~,;;;,---------------------                                                  On which entry in Part 1 or Part 2 did you list the original creditor?


                      s,-,.,,,- - - - - - - - - - - - - - -                         Line       of (Check one):    •   Part 1: Creditors with Priority Unsecured Claims
      Number
                                                                                                                  •   Part 2: Creditors with Nonpliority Unsecured
                                                                                    Claims

      ,.,,,------------~,"•"•---,z1PC.;a;;-                                         Last 4 digits of account number _ _ _ _


Official Form 106EIF                                Schedule Elf: Creditors Who Have Unsecured Claims                                                        oaae7       of8
 Debtor 1      Modesto     Case 6:20-bk-00747-KJ    Doc 1 Filed 02/06/20
                                            Casanas Rodriguez                Page
                                                                     Case number I~-)33
                                                                                     _ _of
                                                                                         __61_ _ _ _ _ _ _ _ _ __
               F,mNamo         Mofdr, N•m•        L.aslNamo



            Add the Amounts for Each Type of Unsecured Claim



 6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
    Add the amounts for each type of unsecured claim.




                                                                                       Total claim


                ,,.                                                             ,,.
Total claims
from Part 1
                      Domestic support obligations

                6b. Taxes and certain other debts you owe the
                                                                                       •                  0.00

                      government                                                6b.                       0.00
                                                                                       $

                6c. Claims for death or personal injury while you were
                      Intoxicated                                               6c.                       0.00
                                                                                       $

                6d. other. Add all other pnority unsecured claims.
                      Write that amount here.                                   6d.   +,                  0.00


                6e. Total. Add lines 6a through 6d.                             ,,.
                                                                                       $                  0.00


                                                                                       Total claim

                61. Student loans                                               6f.
Total claims                                                                            $                 0.00
from Part 2
                6g. Obligations arising out of a separation agreement
                    or divorce that you did not report as priority
                    claims                                                      6g     $                  0.00
                6h. Debts to pension or profit-sharing plans, and other
                      similar debts                                             6h.    $                  0.00

                6i. other. Add all other nonpriority unsecured claims.
                    Write that amount here.                                     6i.   +,             24,670.00


                6j. Total. Add lines 6f through 6i.                             6j.
                                                                                       $             24,670.00




Official Form 106EIF                                  Schedule EIF: Creditors Who Have Unsecured Claims                                paae8 of 8
                                   Case 6:20-bk-00747-KJ              Doc 1       Filed 02/06/20         Page 34 of 61

 Fill rn this information to 1dent1fy your case


 Debtor               Modesto                                   Casanas Rodriguez
                      F,m Nome               r.Mdte N•me              La,1 Nam•

 Debtor2
 (Spo~se ff filing)   F1e,t Nam•


 United States Bankruptcy Court for the: Middle District of Florida

 Case number
  (lfi:nown)                                                                                                                          D Check if this is an
                                                                                                                                         amended filing


Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as poss Ible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).


 1. Do you have any executory contracts or unexpired leases?
      !;:ii(' No. Check this box and file this form wflh the court with your other schedules. You have nothing else to report on this form.
      D Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule AIB: Property {Official Form 106A/B).
 2. List separately each person or company with whom you have the contract or )ease. Then state what each contract or lease is for (for
    example, rent, vehicle lease, cell phone). See the instructions for this form in the Instruction booklet for more examples of executory contracts and
    unexpired leases.



      Person or company with whom you haw the contract or lease                             State what the contract or lease is for


2.1
      Name

      Number             Street

      City                               State      ZIP Code

2.2
      Name

      Number             Street

      c,,                                State      ZIP Code
2.3
      ·-------
      Name

      Number             Street

      City                               State      ZIP Code
2.4
      Name

      Number             Street

      City                               State      ZIP Code
2.5
      Name

      Number             Street

      c,,                                State      ZIP Code


Official Form 106G                               Schedule G: Executorv Contracts and Unexpired Leases                                       oaQe 1 of 2
                                     Case 6:20-bk-00747-KJ                     Doc 1      Filed 02/06/20        Page 35 of 61
                                                                                                       Case number 1w...,,.n1,_________________
Debtor 1
                   f,r,1 Narr,o       MtOdloNarne               L•"' Naro•



-                 Additional Page If You Have More Contracts or Leases

         Person or company with whom you have the contract or lease                                 What the contract or lease is for


2._
         Name


         Number           Street


         City                                       State      ZIP Code


    2.
         Name


         Number           Street


         ~ '                                        State      ZIP Code


    2.
         Name
         ___
         Number
                   ,,,,

                          Street


         c,,      --------~s1a0.,--2°,e~c"oo"•-----------

    2.

         Name


         Numt>er           Street


         City                                       State      ZIP Code


    2.
         Name


          Number           Street


         c,,                                        State      ZIP Code


    2.

          Name


          Number           Street


          City                                      State      ZIP Code


    2.

          Name


          Number           Street


          City                                      State      ZIP Code


    2
          Name

          -----
          Number            Street


          c,,                                        Stale      ZIP Code



                                                             Schedule G: Executorv Contracts and Unexoired Leases                       oaae 2   of 2
Uffic,al Form 106G
                                     Case 6:20-bk-00747-KJ                          Doc 1      Filed 02/06/20       Page 36 of 61
 Fill 1n this information to 1dent1ty your case

 Debtor 1             Modesto                                             Casanas Rodriguez
                       Fim Namo                         M>ddlo Name

 Oetitor 2
 (Spouse, n r.ling)    Fu,, Name                        M,ddlo Nam•


 United Slates Bankruptcy Court for the: Middle District of Florida

 Case number
  (If kr>OWn)
                                                                                                                                                  •   Check if this is an
                                                                                                                                                      amended filing

Official Form 106H
Schedule H: Your Codebtors                                                                                                                                      12/15
Codebtors are people or entities who are also llable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responstbte for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

 1. Do you have any codebtors? (If you are filing a Joint case, do not list either spouse as a codebtor.)
      ~No
      D     Yes
 2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
    Arizona, California, Idaho, Louisiana, Nevada. New Mexico. Puerto Rico, Texas, Washington, and Wisconsin.)
      ~ No.       Go to line 3.
      D     Yes. Did your spouse, former spouse. or legal equivalent live with you at the time?

            •     No
            0     Yes. Jn which community state or tenitory did you live? _ _ _ _ _ _ _ _ . FiU in the name and current address of that person.



                  Na;;;;;-·or your spouse, former spouse, or legal equivalent



                  Number -           Street



                                                                      State                    ZJP Code


 3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
    shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
     Schedule D {Official Form 106D), Schedule EIF (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,
     Schedule EIF, or Schedule G to fill out Column 2.

        Column 1. Your codebtor                                                                                Column 2: The creditor to whom you owe the debt

                                                                                                                Check all schedules that apply:

~        -------
         Name
                                                                                                                D   Schedule D, line
                                                                                                                0   Schedule E/F, tine _ __
          Number            ,~.                                                                                 D Schedule G, line

         c~                                                              ,..                     ZIP   C?<!•
§]                                                                                                              D   Schedule D, Bne _ __
          Name
                                                                                                                •   Schedule E/F, line
          "Jumber           Street                                                                              0 Schedule G, line _ __

          C"',·                                                           State                  ZIP Code



          Name
                                       ----· ··------------ 0                                                       Schedule D, line
                                                                                                                •   Schedule E/F, line
          N~·;,;c,,c,--,,,,c.,,,-----                                                                           •   Schedule G, line

                                                                         SWe                     ZIP Code



Official Form 106H                                                                Schedule H: Your Codebtors                                            oaae 1 of 2
                                     Case 6:20-bk-00747-KJ      Doc 1      Filed 02/06/20           Page 37 of 61
 Debtor 1         Modesto                            Casanas Rodriguez                     Case number !'_,l,_ _ _ _ _ _ _ _ _ _ _ _ _ __
                  f<r.,!N.amo          M<Odlo Name




                  Additional Page to List Mont Codebtors

       Column 1: Your codebtor                                                                 Column 2: The creditor to whom you owe the debt

                                                                                               Check aU schedules that apply:
 []
                                                                                                0    Schedule D, line _ __
        Name
                                                                                                •    Schedule E/F, line

       Number            Street                                                                 •    Scheii.Jle G, line _ __


        ,,,                                          Stale                     ZIP Cod_e


 EJ     Name                                                                                    •    Schedule D, line _ _ _

                                                                                                •    Schedule E/F, line

        NIJmber                                                                                 •    Schedule G, line _ _ _


       ~·                                            Stale                     ZIP Code


 [J     Name                                                                                    •    Schedule D, line ___

                                                                                                •    Schedule E/F, lme
        Numl>er           St;..;,t                                                              •    Schedule G, line


        City                                                                   ZIP Code



 ll ~ - - - - - - - - - · - - - - - - - - - - - - - - - - - -
        Name
                                                                                                •    Schedule D, line

                                                                                                •    Schedule E/F, line

        Number            Street                                                                •    Schedule G, line


        City                                         State                     ZIP Code

 [_]
        Name                                                                                    •    Schedule D, line ___

                                                                                                •    Schedule E/F, line

        Number            Street                                                                •    Schedule G, line


 [] ,,,                                              State                     ZIP Code



       c,c,mc,~------------------------------                                                   •    Schedule D, line ___

                                                                                                •    Schedule E/F, line

        Numt>er                                                                                 •    Schedule G, line


       C,ty---·                                      ,~.                       ZIPC,ode




        "m•                                                                                     •    Schedule 0, line

                                                                                                •    Schedule E/F, line
        NUn"b~,---S-tre"et_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                •    Schedule G, line


                                                     State                     ZIP Code

 ID
        ~,.~m,------------·"-----------                                                         •    Schedule D, line ___

                                                                                                •    Schedule E/F, line
        '"-m-~-,---,~1,eel.___ - - - - - - - - - - - - - - - - - - - - - - - - -                •    Schedule G, line



                                                                   -----~--~   ZIP Code
                                                                                           -------.
Official Form 106H                                           Schedule H: Your Codebtors                                          paqe   2   of   2
                                     Case 6:20-bk-00747-KJ            Doc 1          Filed 02/06/20                 Page 38 of 61

 Fill in this information to identify your case.


                     Modesto                                 Casanas Rodriguez
 Debtor 1
                     F,r,,1 Nam•              i.!KIOleNamo            l.a5< Name


 Debtor 2
 {Spouse,~ fil,ng)   F, .... l<om&            M,dd·N•""'              Lasttlamo


 United States Bankruptcy Court for the: Middle District of Florida

 Case number                                                                                                 Check if this is:
 (If kr>0wn)
                                                                                                             0      An amended filing
                                                                                                              0     A supplement showing postpetition chapter 13
                                                                                                                    income as of the following date:

Official Form 1061                                                                                                  MM/00/YYYY

Schedule I: Your Income                                                                                                                                           12115

Be as complete and accurate as possible. If two married people are filing together {Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse Is living with you, include Information about your spouse.
If you are separated and your spouse is not filing with you, do not include Information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


1¥11                 Describe Employment


    Fill in your employment
                                                                              Debtor:1                                          Debtor 2 or non.filing spo11Se
    information.
    If you have more than one job,
    attach a separate page with
    infom1ation about additional
                                             Employment status            aifemployed                                           •         Employed
    employers.                                                            •      Not employed                                    D        Not employed

    Include part-time, seasonal, or
    sell-employed work.
                                                                         Self Employed - Barber
                                             Occupation
    Occupation may include student
    or homemaker, if it applies.
                                             Employer's name


                                             Employer's addreH
                                                                          Number Street                                        Number        Street




                                                                          City                  State    ZIP Code              City                      State ZIP Code

                                             How long employed there?



f &fM                Give Details Abowt Monthly Income

     Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
     spouse unless you are separated.
     If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
     below. If you need more space, attach a separate sheet to this form.

                                                                                                         For Debtor 1           For Debtor 2 or
                                                                                                                                non-filing spouse

  2. List monthly groS& wages, salary, and commissions {before all payroll
     deductions). If not paid monthly, calculate what the monthly wage would be.                2.           1,250.00                 $
                                                                                                         $

   3. Estimate and list monthly overtime pay.                                                   3.      +$          0.00       + $


   4. Calculate gross income. Add line 2 + line 3.                                              4.       $   1,250.00      I          $



                                                                    Schedule I; Your Income                                                                    page 1
 Official Form 1061
                             Case 6:20-bk-00747-KJ                  Doc 1       Filed 02/06/20                  Page 39 of 61
Debtor 1       Modesto                                      Casanas Rodriguez                         Case number (ri' ..-,,l
                F,rst'lamo                       Las,   'lorn•
                               ""'""' Nam•



                                                                                                  For Debtor 1                  For Debtor 2 or
                                                                                                                                n!i!!.!.flli!'JB !DOUSe
    Copy line 4 here ..                                                         -·-··· ... +4.    $         1,250.00               $

 5. List all payroll deductions;

     5a. Tax, Medicare, and Social Security deductions                                     5a.
     5b. Mandatory contributions for retirement plans
                                                                                                  $
                                                                                                                                   '
     5c. Voluntary contributions for retirement plans
                                                                                           5b.
                                                                                           Sc.    '
                                                                                                  $                                '
     5d. Required repayments of retirement fund loans
     s,
                                                                                           5d.
                                                                                                  '
                                                                                                                                  ''
           Insurance                                                                       s,.
     51 Domestic support obligations                                                       51.    '
                                                                                                  '
                                                                                                                                  '
                                                                                                                                  '
     5g. Union dues
     Sh. Other deductions. Specify:
                                                                                           Sg.
                                                                                           Sh.    '
                                                                                                 +,                             + '
  6. Add the payroll deductions. Add lines Sa+ 5b +Sc+ 5d + Se +Sf+ Sg + Sh.                6.
                                                                                                                                  '
  7. Calculate total monthly take-home pay. Subtract line 6 from line 4.                   7.
                                                                                                  '        1,250.00
                                                                                                                                  $




 8 List all other income regularly received:
                                                                                                  '                                '
     Ba. Net income from rental property and from operating a business,
           profession, or farm
           Attach a statement for each property and business showing gross
           receipts, ordinary and necessary business expenses, and the total
                                                                                                  $
           monthly net income.
     Sb Interest and dividends
                                                                                           Sa.
                                                                                           Sb.    $
                                                                                                                                  '
                                                                                                                                  $
     8c. Family support payments that you, a non-filing spouse, or a dependent
         regularly receive
           lnciude alimony, spousal support, child support, maintenance, divorce

                                                                                                                                  '
                                                                                                  $
           settlement, and property settlement.                                            Sc.
     Sd. Unemployment compensation
     s,. Social Security
                                                                                           Sd.
                                                                                           s,.    '                               $


     8f. Other government assistance that you regularly receive                                   '                               '
         Include cash assistance and the value (if known) of any non-cash assistance
         that you receive, such as food stamps (benefits under the Supplemental
         Nutrition Assistance Program) or housing subsidies
         Specify:______________________ Sf.                                                       $                               $

     Sg. Pension or retirement income                                                     Sg.

                                                                                             +,'
                                                                                                                                  $
     Sh. Other monthly income. Specify: _ _ _ _ _ _ _ _ _ _ _ _ __                        Sh.                                   +,
 9. Add all other income_ Add lines Sa+ Bb + 8c + Bd +Be+ Bf +Bg + Sh.                     , I'                        II'                                 I
10 Calculate monthly income. Add line 7 + line 9.
   Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.

11. State all other regular contributions to the expenses that you list In Schedule J.
                                                                                           ,, I'           1.250.001 +      I     $
                                                                                                                                                           I= E
                                                                                                                                                                      1,250.00


    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
    friends or relatives.


                                                                                                                                                               =$=====~
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

    Specify:_______________________________                                                                                                          11.   +

                                                                                                                                                               ~
12. Add the amount in the last column of line 10 to the amount In line 11. The result is the combined monthly income.
    Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies                               12.              1,250.00
                                                                                                                                                               Combined
                                                                                                                                                               monthly income
 13. Do you expect an increase or decrease within the year after you        file this form?
     iit'No.
     U Yes. Explain·

Official Form 1061                                                Schedule I: Your Income                                                                          page2
                                 Case 6:20-bk-00747-KJ                 Doc 1         Filed 02/06/20           Page 40 of 61

  Fill m this mformat1on to identify your case

  Debtor 1          Modesto                                  Casanas Rodriguez
                    F,r,t Nam•               M"'OOI NOrT\4
                                                                                                       Check if this is:
  Debtor 2
  (Sp,ous<!, ~m,ng) f,e;tNamo
                                                                                                        D An amended filing
                                                                                                        D A supplement showing postpetition chapter 13
  United States Bankruptcy Court for tne: Middle District of Flonda                                         expenses as of the following date:
  Case   number                                                                                             MM I DD/ YYYY
  (If ~nown)




Official Form 106J
Schedule J: Your Expenses                                                                                                                                   12/15

Be as complete and accurate as possible. H two married people are filing together, both are equally responsible for supplying correct
infonnation. H more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and casa number
(if known). Answer every question.

                    Describe Your Household

   Is this a joint case?

   a' No.     Go to line 2.
   D     Yes. Does Debtor 2 live In a separate household?

                0   No
                0   Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2. Do you have dependents?

   Do not list Debtor 1 and
   Debtor 2.
                                            \l(No
                                            0   Yes. Fill out this information for
                                                each dependent.. .
                                                                                     Dependent's Mlation.shlp to
                                                                                     Dabtor 1 or Debtor 2                       ...
                                                                                                                                Det)endent's    Doae dependent live
                                                                                                                                                with you?


                                                                                                                                                •    No
   Do nol state the dependents'
   names.                                                                                                                                       •    YM

                                                                                                                                                •    No
                                                                                                                                                •    Yes

                                                                                                                                                0    No
                                                                                                                                                0    Yes

                                                                                                                                                •    No
                                                                                                                                                •    Yes

                                                                                                                                                •    No
                                                                                                                                                •    Yes

3. Do your expenses include                 Iii; No
   expenses of people other than
   yourself and your dependents?            D    Yes


I§@              Estimate Your Ongoing Monthly Expenaes

 Estimate your expenses as of your bankruptcy filing date unless you are using this fonn as a supplement in a Chapter 13 case to report
 expenses as of a date after the bankruptcy is filed. If this Is a supplemental Schedule J, check the box at the top of the fonn and fill in the
 applicable date.
 Include expenses paid for with non-cash govemment assistance if you know the value of
                                                                                                                                      Your expeRHS
 such assistance and have included it on Schedule I: Your Income (Official Fonn 1061.)
 4. The rental or home ownership expem;es for your residence. Include first mortgage payments and                                                    1,150.00
                                                                                                                                   $
    any rent for the ground or lot.                                                                                        4.

      If not included in line 4:
      4a
      4b.
               Real estate taxes
               Property, homeowner's, or renter's insurance
                                                                                                                           .
                                                                                                                           4b
                                                                                                                                   $
                                                                                                                                   $
                                                                                                                                   $
      4c.      Horne maintenance, repair, and upkeep expenses
                                                                                                                           "
      4d.      Homeowner's association or condominium dues
                                                                                                                           "       $


                                                                Schedule J: Your Expenses                                                                 page 1
Official Form 106J
                             Case 6:20-bk-00747-KJ                   Doc 1     Filed 02/06/20     Page 41 of 61

 Ollbtor 1         Modesto                               Casanas Rodriguez                  Case number Id'""'"""''-_______________
                                                   L""I Nome




                                                                                                                        Your expenses


                                                                                                                        $
 5 Additional mortgage payments for your residence, such as home equity loans                                  5.


 6    Utilities:
      6a.    Electricity, heat, natural gas                                                                    6a.      $               200.00
      Sb.    Water, sewer. garbage collection                                                                  6b.      $                40.00
      6c     Telephone, cell phone, Internet, satellite, and cable services                                    6o.      $               110.00
      6d.    Other. Specify: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                            6d.      $

 7. Food and housekeeping supplies                                                                             7.       $               200.00

 8. Childcare and children's education costs                                                                   8.       $

 9. Clothing, laundry, and dry cleaning                                                                        9.       $

10.   Personal care products and services                                                                               $                50.00
      Medical and dental expenses
                                                                                                               '°       $
11

12    Transportation. Include gas, maintenance, bus or train fare.
                                                                                                               "
                                                                                                                        $               100.00

13
      Do not include car payments.

      Entertainment, clubs, recreation, newspapers, magazines, and books
                                                                                                               "
                                                                                                               13.      $
      Charitable contributions and religious donations                                                                  $
14.
                                                                                                               "
15    Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.

                                                                                                                        $
      15a. Life insurance

      15b. Health insurance
                                                                                                               '"'
                                                                                                               15b.     $
                                                                                                                        $               152.00
      15c. Vehicle insurance
                                                                                                               '"·
      15d. Other insurance. Specify:. _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                       '5d      $

16.   Taxes. Do not include taxes deducted from your pay or included 1n lines 4 or 20.
      Specify: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                                           $
                                                                                                               "
17.   Installment or lease payments:

      17a. Car payments for Vehicle 1                                                                          17a.     $

      17b. Car payments for Vehicle 2                                                                          17b.     $
      17c. Other. Specify: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                          17c.     $

      17d. Other. Specify: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                              17d.     $

18    Your payments of alimony, maintenance, and support that you did not report as deducted from
      your pay on line 5, Schedule I, Your Income (Official Form 1061).
                                                                                                                    "   $

19. Other payments you make to support others who do not live with you.
      Specify: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                                           $
                                                                                                                    "
20    Other real property e){penses not included in lines 4 or 5 of this fonn or on Schedule I: Your Income.

      20a Mortgages on other property                                                                          20a.     $

       20b. Real estate taxes                                                                                  20b.     $

       20c. Property, homeowner's, or renter's insurance                                                       20c.     $

       20d. Maintenance, repair, and upkeep expenses                                                           20d.     $

       2oe Homeowner's association or condominium dues                                                         20e.     $



                                                               Schedule J: Your Ex.penses                                                 page 2
Official Form 106J
                            Case 6:20-bk-00747-KJ                     Doc 1      Filed 02/06/20             Page 42 of 61

 Debtor 1        Modesto                                   Casanas Rodnguez                     Case number 1~-..~ - - - - - - - - - - - - - -
                                M,001<> Nam•       Last....,,.




21     Other. Specify: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                                     +$
                                                                                                                  "             -----~"-·

22.    Calculate your monthly expenses.

       22a. Add lines 4 through 21.                                                                              22a.   $                   2,002.00
       22b. Copy line 22 {monthly expenses for Debtor 2), if any. from Official Form 106.J-2

       22c. Add line 22a and 22b. The result is your monthly expenses.
                                                                                                                 '"     $
                                                                                                                 22c.   $                   2,002.00
                                                                                                                                  ---- - - - - -----·

23. Calculate your monthly net income.
                                                                                                                         $                  1,250.00
      23a.    Copy line 12 (your combined moflth/y income) from Schedule I.                                      23a.

      23b.    Copy your monthly expenses from line 22c above.                                                    23b.   -$                  2,002.00

      23c.    Subtract your monthly expenses from your monthly income.
              The result is your monthly net income.                                                             23c.
                                                                                                                            $                -752.00   I
24 Do you expect an increase or decrease in yo._.r expenses within the year after you file this form?

      For example, do you expect to finish paying for your car loan within the year or do you expect your
      mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

      li(No
      D   Yes       Explain here:




OfflcIal Form 106J                                               Schedule J; Your Expenses                                                     page 3
                                    Case 6:20-bk-00747-KJ                     Doc 1        Filed 02/06/20                  Page 43 of 61
F1U rn this rnformat1on to 1dent1fy your case·

Dtlbtor 1        Modesto                                     Casanas Rodriguez
                                           M<ldlo N,mo                     L•ol Namo
                  ''"'' Nam•

Debtor 2
(S?Ouse iff,Ong) First Name                M<ldle Namo                     L.astN.,ne


United States Bankr1.Jplcy Court for the: Middle District   of   Florida
Case number
(If kr<>Wn)

                                                                                                                                                        •   Check. if this is an
                                                                                                                                                            amended filing



  Official Form 106Dec
  Declaration About an Individual Debtor's Schedules                                                                                                                   12/15

 If two married peopfe are filing together, both are equally responsible for supplylng correct Information.

 You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
 obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
 years, or both.18 U.S.C. §§ 152, 1341, 1519, and 3571.




 -SignBelow



       Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

       ~No
       D Yes. Name of person Anibal R Cespedes                                                    . Attach Bankruptcy Petition Preparer's Notice, Declaration, and
                                                                                                      Signature {Official Form 119).




      Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
      that they are true and co1TI1ct.




        Signature of Debtor 1                                                 Signature of Debtor 2



        Date=~~~~=~-
              MM I    DD       I   YYYY                                                       -===-
                                                                              Date 'M"M",~,.,~,




 Official Form 1D6Dec                                            Declaration About an Individual Debtor'$ Schedules
                                     Case 6:20-bk-00747-KJ               Doc 1         Filed 02/06/20              Page 44 of 61

   Fill m this mformatmn to 1dent1fy your case


   Debtor 1             Modesto                                   Casanas Rodriguez
                                                M1ddl<! Name                L..\Namo

   0ebtor2
   (Spouse, ,f fil1n9) F,,., N•m•               l,MOleN.ame                 L..iNamo


   United States Bankruptcy Court for the:   Middle District of   Florida

   Case number
    (lfk.nown)                                                                                                                            •   Check if this is an
                                                                                                                                              amended filing




 Official Form 107
 Statement of Financial Affairs for Individuals FIiing for Bankruptcy                                                                                           04/19
 Be as complete and accurate as possible. tf two married people are filing together, both are equally responsible for supplying correct
 information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
 number (if known). Answer every question.


                   Give Details About Your Marital Stab.is and Where You Lived Before


   1. What is your current marital status?

        0    Married
        ti' Not married
   2. During the last 3 years, have you lived anywhere other than where you live now?
       Cl(No
       D Yes. List aU of the places you lived in the last 3 years.       Do not include where you live now.

                 Debtor 1:                                          Dates Debtor 1      Debtor 2:                                              Dates Debtor 2
                                                                    llved there                                                                llved there

                                                                                        D   Same   as Debtor   1                              D   Same as Debtor 1

                                                                    From                                                                          Fmm
                 Number             Street                                                  Number Street
                                                                    To                                                                            To




                 City                        State ZIP Code                                 City                       State ZIP Code


                                                                                        D   Same as Debtor 1                                  0   Same as Debtor 1


                                                                    From                                                                          Fmm _ __
                 Number             Street                                                  Number Street
                                                                    To                                                                            To




                 City                        State ZIP Code                                 c,,                        State   ZIP Code


   3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
      states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico. Texas, Washington, and Wisconsin.)
       Cl(No
       0 Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).


 1¥0              Explain the Sources of Your Income

Official Form 107                                Statement of Financial Affairs for Individuals Filing for Bankruptcy                                  page 1
                             Case 6:20-bk-00747-KJ                     Doc 1         Filed 02/06/20                Page 45 of 61

Debtor 1       Modesto                                       Casanas Rodriguez                            Case number(,_l,_ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                 La"1 ~•m•




 4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
     Fill in the total amount of income you received from all jobs and all businesses, inciuding part-time activities.
     If you are filing a joint case and you have income that you receive together, \isl it only once under Debtor 1

     It No
     0     Yes Fill in the details.




                                                       Sources of Income                 Gnlu Income               SQurcas of Income          Gross lncom11
                                                       Check all that apply.             (before deductions and    Check all that apply.      (before deductions and
                                                                                         exdusions}                                           exclusions)

            From January 1 of current year until
                                                        Ii:" Wages, commissions,         $              1,250.00
                                                                                                                   0   Wages. commissions,
                                                                                                                                              $_ _ _ _ __
                                                              bonuses, tips                                            bonuses, tips
            the date you filed for bankruptcy:
                                                        •     ~erating a business                                  •   Operating a business


            For last calendar year:
                                                        Ii:" Wages, commissions,
                                                              bonuses, 1,ps                            17,504.00
                                                                                                                   •   Wages, commissioos,
                                                                                                                       bonuses, tips
                                                                                         $                                                    $~-----
            (January 1 to December 31, 2019             0     Operating a business                                 0   Operating a business
                                       =
            Fer the calendar year before that:
                                                        ti( Wages, comm;ssions,                                    0   Wages. commissions,
                                                              bonuses. tips                                            bonuses, tips          $. _ _ _ _ __
                                                                                         $             12,359.00
            (January   1 to December 31, 2018           0     Operating a business                                 0   Operating a business
                                       =
 5   Did you receive any ether income during this year or the two previous calendar years?
     Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
     unemployment, and other public benefit payments; pensions: rental income; interest; dividends; money collected from lawsuits; royalties; and
     gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debbr 1.

     List each source and the gross income from each source separately. Do not include income that you listed in line 4.

     \i(No
     0     Yes. Fill rn the details.



                                                        Source& of Income                Grotl& iooome from         Sources of income         8ross Income from
                                                        Describe below.                  eachsourc.                 Describe below.           eacbsourc.
                                                                                         (before deductions and                               (before dedlLC~ons and
                                                                                         exclusions)                                          exclusions)



            From January 1 of current year until
                                                                                     $_ _ _ _ _ _ - - - - - - - - $_ _ _ _ __
            the date you filed for bankruptcy:
                                                                                     '------ - - - - - - - -                                  $._ _ _ _ __

                                                                                     '------ - - - - - - - -                                  $ _ _ _ _ __



            For last calendar year:                                                  $ _ _ _ _ _ _ - - - - - - - - $_ _ _ _ __

                                                                                     $                                                        $_ _ _ _ __
            (January 1 to December31.~
                                        =                                            $ _ _ __                                                 $ _ _ _ _ __



                                                                                                                                              $ _ _ _ _ __
            For the calendar year before that:
            (January 1 to December 31, ~
                                                                                     '------- - - - - - - - - -                               $_ _ _ _ __
                                                                                     $_ _ _ _ _ _ _ - - - - - - - - -
                                        =                                            '------ - - - - - - - -
                                                                                                                                              $_ _ _ _ __




Official Form 107                          Statement of Financial Affairs for Individuals Filing for Bankruptcy                                             page 2
                             Case 6:20-bk-00747-KJ                            Doc 1       Filed 02/06/20         Page 46 of 61

Del)lor 1      Modesto                                                 Casanas Rodriguez                  Case number,~,_,.,,)_ _ _ _ _ _ _ _ _ _ _ _ _ __
                F,rstNamo        M<ldlo Nac,o               La<tNama




               List Certain Payment5 You Made Before You Filed for Bankruptcy



 6. Are either Debtor 1's or Debtor 2's debts primarily consumer debts?

      U     No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
                "incurred by an individual primarily for a personal, family, or household purpose."
                Dunng the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

                D No. Go to line 7.
                0    Yes. List below each creditor to whom you paid a total of$6,825* or more in one or more payments and the
                          total amount you paid that creditor. Do not include payments for domestic support ob(gations, such as
                          child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.
                • Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

     Ji( Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                During the 90 days before you filed for bankruptcy. did you pay any creditor a total of $600 or more?

                Oi( No. Go to line 7.
                •    Yes. Lisi below each creditor to whom you paid a total of $600 or more and the total amount you paid that
                          creditor. Do not include payments for domestic support obligations, such as child support and
                          alimony. Also, do not include payments to an attorney for this bankruptcy case.


                                                                             Dates   of    Total amount paid      All'lount you still owe   Was this payment for •..
                                                                             payment



                       Creditor's Nama
                                                                                                                                            0   Mortgage

                                                                                                                                            Dear

                       NumMr     Str.,.,t                                                                                                   •   Credit card
                                                                                                                                            0   Loan repayment

                                                                                                                                            D Suppliers or vendors
                                                Stale           ZIP Goda
                                                                                                                                            0   Other _ _ _ __



                                                                                           $, _ _ _ _ _ , _ _ _ _ __
                                                                                                                                            D Mortgage
                       Cra<Jito(s Name
                                                                                                                                            •   Car

                       Number    Street
                                                                                                                                            0   Credit card

                                                                                                                                            •   Loan repayment

                                                                                                                                            D Suppliers or vendors
                                                                                                                                            0 Other _ _ _ __
                                                State           ZIP Code




                                                                                           $, _ _ _ _ _ _ ' - - - - - - -                   0   Mortgage
                       C,e<jilors Name
                                                                                                                                            Dear

                       Numb~r    St,.,..t
                                                                                                                                            •   Credit card

                                                                                                                                            D Loan repayrnoot
                                                                                                                                            •   S1.1ppliers or vendors

                                                                                                                                            0   Other _ _ _ __
                                                Stale           ZIP Code




                                                                                                                                 ------ - - - - - -
Official Form 107                                       Statement of Financial Affairs for Individuals Filing for Bankruptcy                             page 3
                                 Case 6:20-bk-00747-KJ                Doc 1        Filed 02/06/20         Page 47 of 61

Debtor 1       Modesto                                         Casanas Rodriguez                  Casa number (dlmow,,)_ _ _ _ _ _ _ _ _ _ _ _ _ __
                   """••"•"••"•~-~."~"•"-="•---~,cmc,c,c,c,

 7 Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an Insider?
   Insiders include your relatiVes; any general partners; relatives of any general partners; partnerships of which you ara a general partner;
   corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
   agent, including one for a business you operate as a sole proprietor. 11 U .S.C. § 101. Include payments for domestic support obligations,
   such as child support and alimony.

     lit Ne
     D     Yes. List all payments to an insider.




            lns,der"s Name
                                                                      ,.,....,
                                                                     Dates of      Total amount
                                                                                   paid

                                                                                 $ _ _ _ _ $ _ _ __
                                                                                                    -·
                                                                                                    Amount you $till   Rn$on for th I$ payment




            NUmtiers"tr~-~-------------




            City                            S!ale   ZIP cooe


                                                                                   $_ _ _ _ $ _ _ __
            lns>der's Name


            Number      Streel


             ---------------
            City                           Stale    ZIP Code


 8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
    an insider?
    Include payments on debts guaranteed or cosigned by an insider.

     lit Ne
     D     Yes. List all payments that benefited an insider_




            Insider's Name
                                                                     Datu of
                                                                     payment
                                                                                   Total amount
                                                                                   paid

                                                                                   $_ _ _ _ $_ _ __
                                                                                                    -·
                                                                                                    Amount you atlll   Reason for thl$ payment
                                                                                                                       Include creditor's name




                                            State   ZIP Code



                                                                                   $_ _ _ _ $. _ _ __
            Iraiders Name



            Number     Street




                                            State   ZIP Code



Official Form 107                              Statement of Financial Affairs for Individuals Filing for Bankruptcy                              page4
                             Case 6:20-bk-00747-KJ                             Doc 1        Filed 02/06/20                Page 48 of 61

Debtor 1       Modesto                                                  Casanas Rodriguez                     Case number (ff.,.,,..,I _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                     Mo<ldleNam•            Lo,, Nam•


               Identify Legal Actions, Repossessions, and Foreclosures
 g_ Within     1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
     list all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
     and contract disputes.

     ll{ No
     0     Yes. Fil\ in the details.

                                                                   Nature of th• c:ase                  Court or aganey                             Status of tha casa


            Case title                                                                                 Court Name
                                                                                                                                                    0   Pending

                                                                                                                                                    0   On appeal
            -------~ ·------                                                                           Number    Street                             0   Concluded

            Case number
                                                                                                                              State   ZIPCode



            Case 1,t1e_ _ _ _ _ _ _ _ __                                                               Court Name
                                                                                                                                                    0   Pending

                                                                                                                                                    Q   Qiappeal
                                                                                                       Number    S1re&t                             0   Concluded

            Case number
                                                                                                       City                   State   ZIP Code


 10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
     Check all that apply and f1\I in the details below.

     r:1f.No. Gotoline11.
     D     Yes. Fill in the information below.

                                                                             Describe tha property                                     ....       Valua of tha property


                                                                                                                                                  $,_ _ _ __
                 Crecl1lar's Name



                 Nu-nber    Street                                           Explain what happened

                                                                             D    Property was repossessed.
                                                                             0    Property was foreclosed.
                                                                             0    Property was garnished.
                 oiy- ----------State-ZIP Code                               D    Property was attached, seized, or levied.

                                                                             Dflcrtba the IJO)perty                                    ....        Value of tha propal"q




                 Credilots Name
                                                                                                                                                  '----
                 Numt>er   Street
                                                                             Explain what ha,ppenad


                                                                             D    Property was repossessed.
                                                                             D    Property was foreclosed.

                                                   Slate   ZIP Code
                                                                             0    Property was garnished.
                                                                             0    Property was attached, seized, or levied.




Official Form 107                                     Statement of Financial Affairs for lndiVlduals Filing for Bankruptcy                                 page 5
                               Case 6:20-bk-00747-KJ                     Doc 1       Filed 02/06/20          Page 49 of 61

Debtor 1         Modesto                                       Casanas Rodriguez                    Case n u m b e r ( ~ - ~ - - - - - - - - - - - - - -
                 F,r>t..,mo




 11. Within 90 days before you flied for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
     accounts or refuse to make a payment because you owed a debt?
     lli( No
     0     Yes. Fill in the details.

                                                              OescriN the action the cn,dHor took                          Date action      Amount
                                                                                                                           was taken
           Creditors Name


                                                                                                                                            $,_ _ _ __
           Number     Strret




           ,,,                            State   ZIP Code    Last 4 digits of account number: XXXX-_ _ _ _


 12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
     creditors, a court-appointed receiver, a custodian, or another official?
     Ii(' No
     D Yes

fMfi             List Certain Gifts and Contributions


 13.Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
     Ii( No
     0     Yes. Fil\ in the details for each gift.


            Gifts with a total value of more than $600
            per person
                                                              Descnbe the gifts
                                                                                                                           .......
                                                                                                                           Data you gave       VallMI




                                                                                                                                             $,_ _ __
           "e,-,~-"~,o~wc,-=-,o-,~,-,~-,,.~Gc>_______
                                                                                                                                             $ _ _ _ __



           N~mbec     Street



           ,,,                            State   ZIP Code


           Person's relationship to you



           Gifts wtth a total value of more than $600         Oescribe the gifts                                           Dates you gave
           per person                                                                                                      the gifts


                                                                                                                                             $_ _ _ __
           Person to Whom You Gave ttle G,tt

                                                                                                                                             $ _ _ _ __



           Numt><,r   Street




           Person's rslationsh,p to you _ _ _ _ __



Official Fonn 107                                   Statement of Financial Affairs for lndivlduals Filing for Bankruptcy                             page 6
                               Case 6:20-bk-00747-KJ                       Doc 1         Filed 02/06/20              Page 50 of 61

Debtor 1       Modesto                                              Casanas Rodriguez                      Case number (ifkrlo...,),_ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                       last Na""'




 14. Within 2 years before you filed for bankruptcy, did you give any gif\5 or contributions with a total value of more than $600 to any charity?

     II( No
     D Yes. Fill in the details for each gift or contribution.
            Gifts Of" contributions to charities               Describe what you contributed                                        Da.....           Value
            that tcrtal more than $60()                                                                                             contributed



                                                                                                                                                      $,_ _ __
           C~anly's Name




                                                                                                                                                      '----
           Number    Street




                       State          ZIP Code




fdil             List Certain Losses

 15 Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
     disaster, or gambling?

     il(No
     0     Yes. Fill in the details.

            Describe the property you lost "'"d                 Duerlbe any lnsur111nce coverage for th• loss                       Date of your
            how the loss occurred
                                                               Include the amount that insurance has paid. List pending insurance
                                                               claims on ffne 33 of Schedule AIB: Property.
                                                                                                                                    '=

                                                                                                                                                       '-----
IMF            Ust Certain Payments or Transfers

 16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
     you consulted about seeking bankruptcy or preparing a bankruptcy petition?
     Include any attorneys, bankruptcy pelit"on preparers, or credit counseling agencies for services required In your bankruptcy.

     il( No
     D     Yes_ Fill in the details.




            Number    Street
                                                               Ducriptkln and value of any property transferred

                                                                                                                                    --
                                                                                                                                    Data payment or

                                                                                                                                    ='"
                                                                                                                                                      Amount of payment




                                                                                                                                                       _____
                                                                                                                                                      ,.
                                                                                                                                                      '·-----

            Ema•I orwebs<te address


            Person Who Made the Payment if Not You
                                                                                                                                          ----·-----
Official Form 107                                  Statement cf Financial Affairs for Individuals Filing for Bankruptcy                                       page 7
                                          Case 6:20-bk-00747-KJ                         Doc 1        Filed 02/06/20               Page 51 of 61

Debtor 1              Modesto                                                    Casanas Rodriguez                      Case number(,.,,_,,,_ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                       f ,,, ... ,,,.                            L.ao1 ....,,.




                                                                             Description and value of any property tninsfelTild               Date payment or        ~ n t of
                                                                                                                                              tnnsfw wH rnade        payment


               Person Who Was Paid



               Numt>er          Street
                                                                                                                                                                    '-----
                ---------                                                                                                                                           '-----
                                              State   ZIP Code




               Email orwetis,te address



               Person Who Made the Payment, if NO! Yoo



  17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
     promised to help you deal with your creditors or to make payments to your creditors?
     Do not include any payment or transfer that you listed on line 16.

     ll( No
     'i:::J   Yes. Fill in the details.

                                                                             Description and value of any property transfelTild               Date payment or       AmounlofJMIYll'lftnt
                                                                                                                                              tranmtl'w•
                                                                                                                                              made
                Person Who Was Paid



                                                                                                                                                                    •·----
                                                                                                                                                                    ·~---
               Number            Street




                City                          State   ZIP Code

 18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
     transferr&d in the ordinary course of your business or financial affairs?
     Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
     Do not include gifts and transfers that you have already listed on this statement.
     ll( No
     ::l      Yes. Fill in the details.

                                                                            Description and value of property          Describe any property or payments nteelvad      Date tranat.r
                                                                            transferred                                or debts paid In exchange                       wnmodo




               Numt>er          Stree!




               City                           State   ZIP Code


               Person's relationsh,p to you _ _ _ __


               Person Who Rece1vs<I Transh!,-------



               Number           Street




               City                           State   ZIP Code

               Person's relationship to you _ _ _ __

Official Form 107                                       Statement of Financial Affairs for Individuals Filing for Bankruptcy                                               page8
                                Case 6:20-bk-00747-KJ                         Doc 1           Filed 02/06/20            Page 52 of 61

Debtor 1       Modesto                                               Casanas Rodriguez                       Casenumber(imo,,,,,,L--------------
                 F,-s, ~•mo                               L>SINam•




 19. Within 10 years before you filed for bankruptcy, did you transfer any property lo a self~ettled trust or similar device of which you
     are a beneficiary? (These are often called asset-protection devices.)

     ll( No
     D


                                                                                                                                                             --
           Yes. Fill in the details.

                                                                 O.scriptlon and valuo of tha property transferred                                            Date   transfer



           Name of trust



            ---       -----------

I@j:ij        List Certain Flnanclal Accounts. lnatrumenta, safe Depoalt Bow, and storage Units
 20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held In your name, or for your benefit,
     closed, sold, moved, or transferred?
     Include checking, savings, money market, or other financial accounts; certificates of depoait; shares in banks, credit unions,
     brokerage houses, pension funds, cooperatives, associations, and other financial institutions.
     ll( No
     •     Yes. Fill in the details.

                                                                     Lnt 4 digits of accoun1 number     Type of account or           Date account was      Ldt balance bafono
                                                                                                        Instrument                   cloaed, sold, mowd,   ~Ing Of transfer
                                                                                                                                     or transferred

            Name of Financial lnsututi""
                                                                     xxxx-_ -         -       -         • Checking                                         '---
            Numbe<     $nftl
                                                                                                        •   Savings

                                                                                                        •   Money market
                                                                                                        0   Brokerage
                                       State   ZIP Code
            ""                                                                                          • """''----
                                                                     XXXX-_                             • Checking                                         '----
            Name ot ~inancial Institution
                                                                                                        •   Savings

            Number     Street                                                                           0   Monay market

                                                                                                        0   Brokerage
                                                                                                        00ther_ _ __
                                       State   ZIP Code

 21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit bo:ic: or other depository for
     securities, cash, or other valuables?
     .i('No
     0     Yes. Fill in the details.
                                                                                                                     Desc-;ribe the conlaflts                     Do you etlll
                                                                                                                                                                  MVilit?

                                                                                                                                                                  •
            Name of Financial ln~tilutlon
                                                                 ~--                                                                                              •
                                                                                                                                                                        No
                                                                                                                                                                        Yes




                                                                               ..
            Number     Street                                    Number     StrHt


                                                                              ,           i".11' Code
                                       State   ZIP Code          ""
            ""
Offic1al Form 107                                Statement of Financial Affairs for Individuals Filing for Bankruptcy                                            page9
                                      Case 6:20-bk-00747-KJ                  Doc 1             Filed 02/06/20              Page 53 of 61

Debtor 1            Modesto                                       Casanas Rodriguez                                 Case number1,_,1,_ _ _ _ _ _ _ _ _ _ _ _ _ __
                    f,,,,, Nam~

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
       at   No
       0    Yes. Fill in the details.
                                                                Who else has or had access to it?                       Describe the contents
                                                                                                                                                           _.,
                                                                                                                                                           Doyoustlll



                                                                                                                                                            •   No
              Nama of Stora~ Facility                           Nam•
                                                                                                                                                            •   Yes

              Numb&,       s1,....1



                                                                City Slate ZIP Code

                                          State    ZIP Code
              ""
                       Identify Property You Hold or Control for SomNMI E1N
 23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
       or hold In trust for someone.
       ll( No
       0     Yes. Fill in the details.
                                                               Where Is the property?                                   Describe the property           Vain


              OWner'sName                                                                                                                               $,_ _ __

                                                              Numbar    StrHt
              Number        Street




                                                                                               Sbote     ZIP Code
                                          State    ZIP Coda


f§f (•i                Glva Details About Envlronmenbil lnformetlon
 For the purpose of Part 10, the following definitions apply:
  ,; Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
     hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
     including statutes or regulations controlling the cleanup of these substances, wastes, or material.

 .:!   Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
       utilize it or used to own, operate, or utilize it, including disposal sites.

 •     Hazardous material means anything an environmental law defines as a hazardous waste, haZardous substance, toxic
       substance, hazardous material, pollutant, contaminant, or similar term.

 Report all notices, releai.es, and proceedingi. that you know about, regardlen of when they occurred.

 24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?


       at No
       • Yes. FIii in the detalls.
                                                               Governmental unit                             Environmental law, If you know It         Date of notice



             Name or site                                      G...,.mmental unit


                                                               Number    Street


                                                                                      State   ZIP Code



             City                        State    ZIP Codt



Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                page 10
                                Case 6:20-bk-00747-KJ                            Doc 1           Filed 02/06/20               Page 54 of 61

Debtor 1       Modesto                                             Casanas Rodriguez                                Case numberv,,.,,..,J _ _ _ _ _ _ _ _ _ _ _ _ _ __
                F,,., N,me                             lostNa"'o




 25. Have you notified any governmental unit of any release of haurclous material?

     \ll; No
     D     Yes. Fill in the details.
                                                              Governmental unit                                 Environmental law, if you know It                    Date of notice




            Name of sit&                                     Go,,.mmental unit


            Number     Street                                Number         Strvet



                                                                                       State    ZIP Coda


                                    Slate   ZlP Code


 26.Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

     Ii( No


                                                                                                                                                                      -
     D Yes. Fill in the details.
                                                                                                                                                                      Status of the
                                                               Court or agency                                       Nature of the ease

           Case title_ _ _ _ _ _ _ _ _ _ _~
                                                                                                                                                                      •   Pending

                                                                                                                                                                      D   On appe;;1I

                                                                   Numtar     Street                                                                                  0    Concluded


           Case number                                                                         SW.   ZIPC<>de
                                                               ""
I§f fM            Give Details About Your 811a1n... or Connections to Any B11111n...
 27. Within 4 years before you flied for bankrl.lptcy, did you own a business or have any of the following connections to any business?
           •   A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
           0   A member of a limited liability company (LLC) or limited liabmty partnership (LLP)
           •   A partner in a partnership
           •   An officer, director, or managing executive of a corporation
           D   An owner of at least 5% of the voting or equity securities of a corporation

     Ci( No. None of the above applies. Go to Part 12.
     0 Yes. Check all that appty above and fill in the details below for each business.
                                                               Describe the nature of the busine&s                                 Employer ldentlflcation number
                                                                                                                                   Do not Include Soclal securtty number or mN.
            Business Nan,•

                                                                                                                                   EIN:
            Number     Slr&el
                                                               Neme of accountant ot bookkeeper                                    Dates business e)(J8ted


                                                                                                                                   From                To _ __

                                    State   ZIP Code

                                                               Describe the nature oftha busin8$S                                  Employer ldenttfleatlon number
                                                                                                                                   Do not Include Soelal Sec:urtty number or ITIII.
            Business Name

                                                                                                                                    EIN:
            Numtar     StrNt
                                                                   Name of a=untant or bookkeeper                                   Dates buaine$$ existed



                                                                                                                                    From               To _ __

                                    State   ZIP Code


Official Form 107                             Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                        page 11
                                  Case 6:20-bk-00747-KJ                    Doc 1        Filed 02/06/20             Page 55 of 61

Deblor 1          Modesto                                        Casanas Rodriguez                       Case number ( l f k r l o " " ) ' - - - - - - - - - - - - - - -
                   ,;;;,-Namo      1,11od1o Nom•




                                                                                                                        Employer Identification n11111bar
                                                                Describe the nature of the buslnua
                                                                                                                        Do not Include Social Security number or mN.
             Business Name
                                                                                                                        EIN:

             Numb&,       StrMt                                                                                         Dates business existed
                                                                Name of aceountant or bookkeeper



                                                                                                                        From     _ _ _ To _ __
                                         State     ZIP Code
             '"
  28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
     institutions, creditors, or other parties.

     ri( No
     D Yes. Fill in the details below.
                                                                 Date l$$ued




                 Nam~                                            MM/00/YYYY




                                          State    ZIP C<XI&




ld!H····--·-
       1have read the answers on this statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the
       answers are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud
       in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20                     years, or both.
       18 U.S.C. §§ 152, 1341, 1519, and 3571.



           X            Q
                 ----'--'----------
                                   If                                          X- - - - - - - - - - - -
                 Signature of Debtor 1                                           Signature of Debtor 2


                                                                                 0~•------
           Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Fonn 107)?

           I)(    No
           D      Yes



           Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

           •~ Yes.
              No
                   Name of person A n iba 1 R"--'C e sp e d e s_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ . Attach the Bankruptcy Petition Preparer's Notice,
                                          00 0 0 0 0   0000000
                                                                                                                   Declaration, and Signature (Official Form 119).




                                                       Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 12
 Official Form 107
                                Case 6:20-bk-00747-KJ                      Doc 1       Filed 02/06/20            Page 56 of 61

Fill m this mform.it1on to identify your c.ise.


Debtor 1          Modesto                               Casanas Rodriguez
                                             ''""""' Nam•                La.,~•
Debtor 2
(Spouse, ,ffilmg) ""'" Nam•


United States BanknJptcy Court for the Middle District of Florida
                                                                                                                                          0    Check if this is an
Case number
(If ~nown)                                                                                                                                     amended filing




  Official Form 108
  Statement of Intention for Individuals Filing Under Chapter 7                                                                                              12/15

  If you .ire an individual filing under chapter 7, you must fill out this fonn if:
  •     creditors have claims secured by your property, or
  •     you have leased personal property and the lease has not expired.
  You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
  whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the fonn.
  If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
  Both debtors must sign and date the fonn.
  Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this fonn. On the top of any additional pages,
  write your name and case number {if known).

                    List Your Creditors Who Have Secured Claims

      1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Fonn 106D), fill in the
           information below.

             Identify the creditor and the property that Js collateral             What do you Intend to do with the property that    Did you clalm the property
                                                                                   secures a debt?                                    as exempt on Schedule C?

           Creditor's                                                              0   Surrender the property.                        0No
           name:          Flagstar Bank
                                                                                   ~ Retain the property and redeem it.               !l(Yes
           Description of Single family home                                       D   Retain the property and enter into a
           property       5916 Thames Way                                              Reaffirmation Agreement.
           securing debt Orlando, Fl. 32807
                                                                                   0   Retain the property and [explain]: _ _ _ __




           Creditor's                                                              0 Surrender the property.                          •   No
           name:
                                                                                   D Retain the property and redeem it.               •   Yes
           Description of                                                          D Retain the property and enter into a
           property                                                                    Reaffirmation Agreement.
           securing debt:
                                                                                   D Retain the property and [explain]: _ _ __


             Creditor's                                                            D   Surrender the property.                        •   No
             name:
                                                                                   0   Retain the property and redeem it.             •   Yes
             Description of                                                        D Retain the property and enter into a
             property                                                                  Reaffirmation Agreement.
             securing debt:
                                                                                   0    Retain the property and {explain]: _ _ _ __



             Creditor's                                                            0 Surrender the property.                           0No
             name:
                                                                                   0 Retain the property and redeem ii.                • Yes
             Description of                                                        D Retain the property and enter into a
             'securing
               °""rty debt:                                                             Reaffirmation Agreement.
                                                                                   0    Retain the property and [explain]: _ _ _ __



                                                 Statement of Intention for Individuals FIiing Under Chapter 7                                   pat::te 1
      Official Form 108
                               Case 6:20-bk-00747-KJ           Doc 1        Filed 02/06/20         Page 57 of 61
 ~tor1              Modesto                     Casanas Rodriguez                         Gase number (lfknown),_ _ _ _ _ _ _ _ _ _ _ _ _ __
                F.,., Narno




                    List YoMr Unexpired Pen;onal Property Leases

  For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Fonn 106G),
  fill in the information below, Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
  ended. You may assume an unexpired personal property lease If the trustee does not assume It. 11 U.s.C. § 365(p)(2).

        Describe your unexpired personal property laases                                                              Will the lease be U&umed?

       Lessor's name·                                                                                                 •     No

       Description of leased
                                                                                                                      •     Yes
       property:


       Lessor's name:
                                                                                                                      •     No

       Description of leased                                                                                          • Yes
       property:


       Lessor's name:
                                                                                                                  • No
       Description of leased
       property:
                                                                                                                  • Yes

       Lessor's name:
                                                                                                                  • No
                                                                                                                  • Yes
       Description of leased
       property.

                                                                                                                ---   - -   -~-------
       Lessor's name                                                                                                  0     No

       Description of leased
                                                                                                                      • Yes
       property:


       Lessors name·                                                                                              •         No
                                                                                                                  0         Yes
       Description of leased
       property:


       Lessor's name:                                                                                             O No

       Description of leased
                                                                                                                  •       Yes
       property:




1¥1¥                Sign Below


    Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any
    personal property that is subject to an unexpired lease.


   X     -~41-~~- ---                                      X
       Signature of Debtor 1                                   Signature of Debtor 2


       Da>eo., \os l:w
              MM/    DD   I   YYYY
                                                               Date=-=-~=--
                                                                 MM/ DD I YYYY




Official Form 108                          Statement of Intention for Individuals Filing Under Chapter 7                             page 2
                                Case 6:20-bk-00747-KJ                 Doc 1       Filed 02/06/20               Page 58 of 61
 Fill   m this mformatron to identify your case                                                       Check one box only as directed       in   th1~ form and   in

                                                                                                      Form 122A-1Supp
 Debtor 1          Modesto                          Casanas Rodriquez
                                            M,ddle Nam•               LAS! Nomo
                                                                                                      Ii' 1. There is no presumption of abuse.
 Debtor 2
 (Spouse. ,1~1,ng) F,"" 'lam•               M,oolo Namo               Las!Nomo                        0   2. The calculation to determine if a pres.umption of
                                                                                                               abuse applies will be made under Chapter 7
 United States Bankruptcy Court tor lne: Middle District of Florida                                            Means Test Calculation (Official Form 122A-2).

 Case number                                                                                          D   3. The Means Test does not apply now because of
 (If krn,wn/                                                                                                 qualified military service but ii could apply later.



                                                                                                      D   Check if this is an amended filing



Official Form 122A-1
Chapter 7 Statement of Your Current Monthly Income                                                                                                              10/19

Be as complete and accurate as possible. If two married people are flllng-together, both are equally responsible for being accurate. If more
space is needed, attach a separate sheet to this form. Include the line number to which the addltlonal Information applies. On the top of any
additional pages, write your name and case number (if known). If you believe that you are exempted fTOm a presumption of abuse because you
do not have primarily consumer debts or because of qualifying military service, complete and flle Staklment of Exemption from Presumption of
Abuse Under§ 707(b)(2} (Official Form 122A-1Supp) with this form.

 f #f i            Calculate Your Current Monthly Income

          What Is your marital and filing status? Check one only.
          ~ Not married. Fill out Column A, lines 2-11.
          D    Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.

          D    Married and your spouse is NOT filing with you. You and your spouse are:
               D    Living in the same household and are not legally separated. FIii out both Columns A and B, lines 2-11.
               0    Living separately or are legally separated. Fill out Column A, lines 2-11: do not fill out Column 8. By checking this box, you declare
                    under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your
                    spouse are living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(b)(7)(B).

          Fill in the average monthly Income that you received from all sources, derived during the 6 full months before you file this
          bankruptcy case. 11 U.S.C. § 101(10A). For example, if you are filing on September 15, the 6---month period wouk:I be March 1 through
          August 31. If the amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6.
          Fill in the result. Do not include any income amount more than once. For example, If both spouses own the same rental property, put the
          income from that property in one column only. If you have nothing to report for any line, write $0 in the space.
                                                                                                          Column A             ColumnB
                                                                                                          Debtor 1             Debtor 2 or
                                                                                                                               non-flllng spouse

    2. Your gross wages, salary, tips, bonuses, overtime, and commissions                                                       $,_ __
                                                                                                          $      1 250 00
       (before all payroll deductions).
    3. Alimony and maintenance payments. Do not Include payments from a spouse if                         $,_ __                $,_ __
       Column B is filled in.
    4. All amounts from any source which are regularly paid for household expenses
       of you or your dependents, includlng child support. Include regular contributions
       from an unmarried partner, members of your household, your dependents, parents,
       and roommates. Include regular contributions from a spouse only if Column Bis not                  $,_ __                $,_ __
       filled in. Do not include payments you listed on line 3.

     5. Net income from operating a business, profession,              Debtor 1    Debtor 2
           orfann

                                                                      _,__ -$'--
                                                                         $_ _
           Gross receipts (before all deductions)
                                                                              __
           Ordinary and necessary operating expenses

           Net monthly income from a busmess, profession, or farm        $_ _       $_ _ hom+
                                                                                              Copy
                                                                                                          $
                                                                                                                                 ,___
     6     Net income from rental and other real property              Debtor 1    Debtor 2
           Gross receipts (before all deductions)
           Ordinary and necessary operating expenses
                                                                         '-- '--
                                                                      -$ _ _ -$ _ _
                                                                                               Copy                              $_ __
                                                                                    $_ _ hom+
     7.
           Net monthly income from rental or other real property

           Interest, dividends, and royalties
                                                                         '--                               $

                                                                                                           $                     $



                                                 Chapter 7 Statement of Your Current Monthly Income
                                                                                                                                                        pag, 1
  Official ;:corm 122A-1
                             Case 6:20-bk-00747-KJ                   Doc 1          Filed 02/06/20      Page 59 of 61

Debtor 1          Modesto                          Casanas Rodriguez                            Case number1n,.,..,.,),_ _ _ _ _ _ _ _ _ _ _ _ _ __
                                M,dola Nomo



                                                                                                    Column A               Column B
                                                                                                    Debtor 1               Debtor 2or
                                                                                                                           non-flllng spouse
   8. Unemployment compensation                                                                      $, _ _ __                $_ _ __
       Do not enter the amount if you contend that the amount received was a benefit:
                                                                                t
       under the Social Security Act. Instead, list it here: ...............................
            For you .                                                 $,_ _ _ __
            For your spouse .
                                                                      '-----
   9. Pension or retirement income. Do not include any amount received that was a
      benefit under the Socia! Security Act. Also, except as stated in the next sentence, do
      not include any compensation, pension, pay, annuity, or allowance paid by the
      United States Government in connection with a disability, combat-related injury or
      disability, or death of a member of the uniformed services. If you received any retired
      pay paid under chapter 61 of title 10, then include that pay only to the extent that ii
      does not exceed the amount of retired pay to Which you would otherwise be entitled if
      retired under any provision of title 10 other than chapter 61 of that title.                   $,_ __                   $,_ _ __
   10. Income from all other sources not listed above. Specify the source and amount.
       Do not include any benefits received under the Social Security Act; payments received
       as a victim of a war crime, a crime against humanity, or international or domestic
       terrorism; or compensation, pension, pay, annuity, or allowance paid by the United
       States Government in connection with a disability, combat-related injury or disability, or
       death of a member of the uniformed services. If necessary, list other sources on a
       separate page and put the total below.

                                                                                                     '---
                                                                                                     $,_ __
                                                                                                                              $,_ _ __
                                                                                                                              $ _ _ __

           Total amounts from separate pages, if any                                                +$_ __                 +$_ _ __

   11 Calculate your total current monthly income. Add lines 2 through 10 for each
      column. Then add the total for Column A to the total for Column B.



 I§fl              Determine Whether the Means Test Applies to Yo"

   12. C.-lculate your current monthly income for the year. Follow these steps:
       12a.       Copy your total current monthly income from line 11.                                  .................. Copy line 11 hare•       fL   $     1,250.00 :
                                                                                                                                                                      -- _;
                  Multiply by 12 {the number of months in a year).                                                                                       X    12
                                                                                                                                                    ,~~----~
       12b.    The result is your annual income for this part of the form.                                                                  12b.    .    $    15 000.00

   13. Calculate the median family income that applies to you. Follow these steps:

       Fill in the state in which you live.                           Florida

       Fill In the number of people in your household.                1

       Fill in the median family income for your state and size of household ..
       To find a list of applicable median income amounts, go online using the link specified in the separate
                                                                                                                           . ................ 13.        $    17.700.00   I
       instructions for this form This list may also be available at the bankruptcy clerk's office.


   14. How do the lines compare?


       14a. ()(' Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
                 Go to Part 3.



       14b    •     Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
                    Go to Part 3 and fill out Form 122A-2.




Official Form 122A-1                            Chapter 7 Statement of Your Current Monthly Income                                                           page 2
                              Case 6:20-bk-00747-KJ                     Doc 1         Filed 02/06/20           Page 60 of 61

Debtor 1



 f@fi
             Modesto
             F,r.it.....,e




                Sign Below
                                                    --·
                                                    Casanas Rodriguez                                Case number (Ur=•••-_______________




              By signing here, l declare under penalty of perjury that the information on this statement and in any attachments is true and correct.



               X ___         -<,L/P~ff--~---
                     Signature of Debtor 1                                                          Signature of Debtor 2


                    Date     O   2   0 ) - (__,.J                                                   Date _ _ _ _ _ __
                             MM/DD    /YYYY                                                               MM/ DD      /YYYY


                     If you checked line 14a, do NOT fill out or file Form 122A-2.

                     If you checked line 14b, fill out Form 122A----2 and file it with this form.




Official Form 122A-1                             Chapter 7 Statement of Your Current Monthly Income                                             page 3
            Case 6:20-bk-00747-KJ   Doc 1     Filed 02/06/20   Page 61 of 61



MODESTO CASANAS RODRIGUEZ

LIST OF CREDITORS/ MATRIX




CREDITORS                                         ADDRESS

1.-ACCEPTANCE NOW                      5501 HEADQUARTER DR PLANO TX 75024

2.- AMERICAN EXPRESS                    P.O. BOX 981537, El PASO TX 79998

3.-CAPITAL ONE/ WALMART                 15000 CAPITAL ONE DR RICHMOND VA 23238

4.-CAP/TAl ONE BANK                     P.O. SOX 8S015 RICHMOND VA 2328S

5.-COMENITY BANK /FLOORDECOR            P.O. BOX 182120 COLUMBUS OH 43218

6.-DISCOVER BANK                        P.O. BOX 15316 WILMINGTON DE 19850

7.-FLAGSTAR BANK                       5151 CORPORATE DR TROY Ml 48098

8.-MACY'S DSNB                          911 DUKE BLVD MASON OH 45040

9.-SYNCB/LOWES                          4125 WINDWARD PLAZA ALPHARETTA GA 30005

10.-WELLS FARGO BANK                    P.O. BOX 94435 ALBUQUERQUE NM 87199

11.-WELLS FARGO BANK                        P.O BOX 14517 DES MOINES IA 50306
